Case 20-30149            Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                      Desc Main
                                       Document      Page 1 of 58



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


                                               )
     In re:                                    )                             Chapter 11
                                               )                             (Joint Administration)
     SD-Charlotte, LLC, et al.,1               )
                                               )                             Case No. 20-30149
                   Debtors.                    )
                                               )
     __________________________________________)

                                 NOTICE OF FILING OF
                       STALKING HORSE AGREEMENT SUPPLEMENT

         As per paragraphs 10, 19 and 20 of the Debtors’ Motion for Orders (I)(A)
 Approving Bidding Procedures and Auction and (B) Scheduling Sale Hearing and
 Approving Notice Thereof; (II) Authorizing the Sale of All of the Debtors’ Assets Related
 to the Sonic Drive-In Restaurants Free and Clear of All Liens, Claims, Encumbrances, and
 Other Interests; (III) Authorizing the Assumption and Assignment of Certain Executory
 Contracts and Unexpired Leases; and (IV) Granting Related Relief [Doc. No. 72] (the
 “Bidding Procedures Motion”),2 and as a supplement to the Bidding Procedures Motion,
 the Debtors hereby give notice of the filing the proposed form of Stalking Horse Agreement
 attached as Exhibit A. The form of Stalking Horse Agreement attached hereto is in
 substantially final form, and the Debtors will file a proposed final version of the Stalking
 Horse Agreement, together with a redline reflecting any revisions to the version attached
 hereto, prior to the Bidding Procedures Hearing.


     Dated: February 21, 2020                    MOORE & VAN ALLEN PLLC

                                                 /s/ Zachary H. Smith
                                                 Zachary H. Smith (NC Bar 48993)
                                                 Hillary B. Crabtree (NC Bar 26500)
                                                 James Langdon (NC Bar 23241)
                                                 Gabriel Mathless (NC Bar 48857)
                                                 Joanne Wu (NC Bar 55044)
                                                 100 N. Tryon Street, Suite 4700

 1
     The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: SD-
     Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri,
     LLC (8294); and Southern Deli Holdings, LLC (9425).
 2
     Capitalized terms used but not defined herein shall have the meanings ascribed in the Bidding Procedures
     Motion.


                                                         1
Case 20-30149   Doc 102   Filed 02/21/20 Entered 02/21/20 17:54:08        Desc Main
                          Document      Page 2 of 58



                                 Charlotte, NC 28202
                                 Telephone: (704) 331-1000
                                 Facsimile: (704) 339-5968
                                 Email: zacharysmith@mvalaw.com
                                 Email: hillarycrabtree@mvalaw.com
                                 Email: jimlangdon@mvalaw.com
                                 Email: gabemathless@mvalaw.com
                                 Email: joannewu@mvalaw.com

                                 Counsel to the Debtors and Debtors-In-
                                 Possession




                                       2
Case 20-30149   Doc 102   Filed 02/21/20 Entered 02/21/20 17:54:08   Desc Main
                          Document      Page 3 of 58



                                 EXHIBIT A


                            Stalking Horse Agreement




                                       3
Case 20-30149   Doc 102    Filed 02/21/20 Entered 02/21/20 17:54:08    Desc Main
                           Document      Page 4 of 58




  ____________________________________________________________________________



                          ASSET PURCHASE AGREEMENT

                            Dated as of February __, 2020

                                   By and Among

                           SRI OPERATING COMPANY

                                   as Purchaser,

                                        and

                  SD-CHARLOTTE, LLC and SD-MISSOURI, LLC

                                      as Sellers
  Case 20-30149                  Doc 102             Filed 02/21/20 Entered 02/21/20 17:54:08                                             Desc Main
                                                     Document      Page 5 of 58


                                                          TABLE OF CONTENTS

     Article I. PURCHASE AND SALE OF THE PURCHASED ASSETS; ASSUMPTION OF
                  ASSUMED LIABILITIES.................................................................................................. 2
          1.1     Purchase and Sale of the Purchased Assets ........................................................................ 2
           1.2         Excluded Assets .................................................................................................................. 3
           1.3         Assumption of Liabilities.................................................................................................... 4
           1.4         Excluded Liabilities ............................................................................................................ 5
           1.5         Post-Closing Liabilities....................................................................................................... 7
           1.6         Assumption/Rejection of Certain Contracts ....................................................................... 7
           1.7         Further Conveyances and Assumptions .............................................................................. 9
           1.8         Disclaimer ........................................................................................................................... 9
Article II. CONSIDERATION ..................................................................................................................... 9
         2.1   Consideration ...................................................................................................................... 9
           2.2         Withholding ...................................................................................................................... 10
           2.3         Deposit .............................................................................................................................. 10
Article III. CLOSING AND TERMINATION ........................................................................................... 11
         3.1    Closing .............................................................................................................................. 11
           3.2         Closing Deliveries by Sellers ............................................................................................ 11
           3.3         Closing Deliveries by Purchaser ....................................................................................... 12
           3.4         Termination of Agreement................................................................................................ 12
           3.5         Procedures Upon Termination .......................................................................................... 14
           3.6         Effect of Termination........................................................................................................ 15
Article IV. REPRESENTATIONS AND WARRANTIES OF THE SELLERS ........................................ 15
         4.1   Organization and Qualification ......................................................................................... 15
           4.2         Authorization of Agreement ............................................................................................. 15
           4.3         Conflicts; Consents; Compliance with Law ..................................................................... 16
           4.4         Brokers and Finders .......................................................................................................... 16
           4.5         Title to Purchased Assets .................................................................................................. 16
           4.6         Real Property .................................................................................................................... 16
           4.7         Tangible Personal Property ............................................................................................... 17
           4.8         Litigation........................................................................................................................... 17
           4.9         Permits .............................................................................................................................. 17
           4.10        Inventory ........................................................................................................................... 17
           4.11        Contracts ........................................................................................................................... 18
           4.12        Tax Returns; Taxes ........................................................................................................... 18
           4.13        Employees......................................................................................................................... 18

                                                                             -i-
  Case 20-30149                 Doc 102             Filed 02/21/20 Entered 02/21/20 17:54:08                                             Desc Main
                                                    Document      Page 6 of 58


           4.14       Labor Matters .................................................................................................................... 18
           4.15       WARN Act ....................................................................................................................... 18
           4.16       Absence of Certain Changes ............................................................................................. 18
           4.17       No Other Representations or Warranties .......................................................................... 20
Article V. REPRESENTATIONS AND WARRANTIES OF PURCHASER ........................................... 20
        5.1    Organization and Qualification ......................................................................................... 20
           5.2        Authority ........................................................................................................................... 20
           5.3        No Inconsistent Obligations .............................................................................................. 20
           5.4        Conflicts; Consents ........................................................................................................... 20
           5.5        Brokers .............................................................................................................................. 21
           5.6        Adequate Assurances Regarding Assigned Contracts ...................................................... 21
           5.7        No Litigation ..................................................................................................................... 21
           5.8        Due Diligence ................................................................................................................... 21
Article VI. EMPLOYEES ........................................................................................................................... 22
        6.1    Employee Matters ............................................................................................................. 22
Article VII. BANKRUPTCY COURT MATTERS .................................................................................... 23
        7.1    Approval of Bid Protections; Franchisor Rights ............................................................... 23
           7.2        Competing Bid and Other Matters .................................................................................... 23
           7.3        Sale Order ......................................................................................................................... 24
           7.4        Contracts ........................................................................................................................... 24
           7.5        Bankruptcy Filings ............................................................................................................ 25
           7.6        Sale Free and Clear ........................................................................................................... 25
Article VIII. COVENANTS AND AGREEMENTS .................................................................................. 25
        8.1     Conduct of Business of Sellers ......................................................................................... 25
           8.2        Access to Information ....................................................................................................... 27
           8.3        Assignability of Certain Contracts .................................................................................... 27
           8.4        Rejected Contracts ............................................................................................................ 28
           8.5        Reasonable Efforts; Cooperation ...................................................................................... 28
           8.6        Further Assurances ........................................................................................................... 29
           8.7        Notification of Certain Matters ......................................................................................... 29
           8.8        Confidentiality .................................................................................................................. 29
           8.9        Preservation of Records .................................................................................................... 30
           8.10       Publicity ............................................................................................................................ 30
           8.11       Material Adverse Effect .................................................................................................... 30
           8.12       Casualty Loss .................................................................................................................... 30
           8.13       No Successor Liability ...................................................................................................... 30

                                                                           -ii-
  Case 20-30149                  Doc 102             Filed 02/21/20 Entered 02/21/20 17:54:08                                             Desc Main
                                                     Document      Page 7 of 58


           8.14        Update to Disclosure Schedules...................................................................................... 301
Article IX. CONDITIONS TO CLOSING ................................................................................................. 31
         9.1   Conditions Precedent to the Obligations of Purchaser and Sellers ................................... 31
           9.2         Conditions Precedent to the Obligations of Seller ............................................................ 32
           9.3         Conditions Precedent to the Obligations of Purchaser...................................................... 32
Article X. ADDITIONAL DEFINITIONS ................................................................................................. 33
        10.1  Definitions ........................................................................................................................ 33
Article XI. TAXES ..................................................................................................................................... 42
        11.1   Certain Taxes .................................................................................................................... 42
           11.2        Allocation of Purchase Price ............................................................................................. 43
           11.3        Cooperation on Tax Matters ............................................................................................. 44
Article XII. MISCELLANEOUS ................................................................................................................ 44
        12.1    Payment of Expenses ........................................................................................................ 44
           12.2        Survival of Representations and Warranties; Survival of Confidentiality ........................ 44
           12.3        Entire Agreement; Amendments and Waivers.................................................................. 44
           12.4        Execution of Agreement; Counterparts; Electronic Signatures ........................................ 45
           12.5        Governing Law ................................................................................................................. 45
           12.6        Jurisdiction, Waiver of Jury Trial ..................................................................................... 45
           12.7        Notices .............................................................................................................................. 45
           12.8        Binding Effect; Assignment .............................................................................................. 46
           12.9        Severability ....................................................................................................................... 47
           12.10       Bulk Sales Laws................................................................................................................ 47
           12.11       Access and Right to Use ................................................................................................... 47
           12.12       Certain Interpretive Matters .............................................................................................. 47




                                                                            -iii-
Case 20-30149   Doc 102   Filed 02/21/20 Entered 02/21/20 17:54:08   Desc Main
                          Document      Page 8 of 58


                             INDEX OF EXHIBITS

    EXHIBIT A   FORM OF BILL OF SALE

    EXHIBIT B   FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

    EXHIBIT C   FORM OF ASSUMPTION AND ASSIGNMENT OF LEASES

    EXHIBIT D   BIDDING PROCEDURES ORDER

    EXHIBIT E   DIP BUDGET

    EXHIBIT F   SALE MOTION

    EXHIBIT G   SALE ORDER



                            INDEX OF SCHEDULES

    SCHEDULE 1.1             LIST OF FRANCHISE LOCATIONS

    SCHEDULE 1.1(B)          ASSIGNED CONTRACTS

    SCHEDULE 1.1(F)          ASSUMED LEASED REAL PROPERTY

    SCHEDULE 1.1(H)          EXCLUDED TANGIBLE ASSETS RELATING TO THE
                             BUSINESS

    SCHEDULE 1.1(J)          PERMITS

    SCHEDULE 1.2(G)          EXCLUDED ASSETS – CONSENTS NOT OBTAINED

    SCHEDULE 1.2(P)          EXCLUDED PROPERTIES AND ASSETS

    SCHEDULE 1.3(B)          MAXIMUM DOLLAR AMOUNT OF 503(B)(9) CLAIMS

    SCHEDULE 1.3(F)          ADDITIONAL ASSUMED LIABILITIES

    SCHEDULE 1.4(X)          ADDITIONAL EXCLUDED LIABILITIES

    SCHEDULE 1.6(A)          ASSIGNED EXECUTORY CONTRACTS

    SCHEDULE 4.2(C)          NOTICES, FILINGS AND CONSENTS

    SCHEDULE 4.3(A)          CONFLICTS WITH ORGANIZATIONAL DOCUMENTS

    SCHEDULE 4.3(B)          CONSENTS

    SCHEDULE 4.3(C)          COMPLIANCE EXCEPTIONSSCHEDULE 4.4 BROKERS
                             AND FINDERS

                                     -iv-
Case 20-30149   Doc 102   Filed 02/21/20 Entered 02/21/20 17:54:08   Desc Main
                          Document      Page 9 of 58


    SCHEDULE 4.6             LEASED REAL PROPERTY

    SCHEDULE 4.7             PERSONAL PROPERTY LEASES

    SCHEDULE 4.8             LITIGATION

    SCHEDULE 4.9             PERMITS NOT IN COMPLIANCE

    SCHEDULE 4.11            CONTRACTS

    SCHEDULE 4.13(B)         EMPLOYEE ACTIONS

    SCHEDULE 4.13(C)         EMPLOYMENT AND CONSULTING AGREEMENTS

    SCHEDULE 4.16(B)         ABSENCE OF CHANGES

    SCHEDULE 5.4(B)          PURCHASER CONSENTS

    SCHEDULE 5.5             PURCHASER BROKERS

    SCHEDULE 8.1(A)          CHANGES TO COMPENSATION/BENEFITS AND
                             BONUSES

    SCHEDULE 8.1(B)          NEW EMPLOYEES

    SCHEDULE 8.1(C)          REMOVAL OF ASSETS OR INVENTORY

    SCHEDULE 8.1(K)          RELATED PARTY TRANSACTIONS

    SCHEDULE 9.3(D)          REQUIRED CONSENTS




                                     -v-
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                      Document      Page 10 of 58


                                   ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement (this “Agreement”), dated as of February __, 2020 (the
“Agreement Date”), is entered into by and among SRI Operating Company, an Oklahoma corporation
(“Purchaser”) and one or more Designated Purchasers, and SD-Charlotte, LLC, a Delaware limited liability
company (“SD-Charlotte”), and SD-Missouri, LLC, a Delaware limited liability company (“SD-Missouri”
and, together with SD-Charlotte, collectively, the “Sellers” and each, individually, a “Seller”). Purchaser
and the Sellers are collectively referred to herein as the “Parties” and each individually as a “Party”. For
the purposes of this Agreement, capitalized terms used herein shall have the meanings set forth herein or in
Article X.

                                                 RECITALS

         WHEREAS, on February 7, 2020, each of the Sellers filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the Western District of North Carolina (the “Bankruptcy Court”) commencing chapter 11 cases
(collectively, the “Bankruptcy Cases”). The Bankruptcy Cases are jointly administered under Case No.
20-30149.

        WHEREAS, the Sellers will continue to manage their properties and operate their businesses as
“debtors-in-possession” under the jurisdiction of the Bankruptcy Court and in accordance with the
applicable provisions of the Bankruptcy Code;

        WHEREAS, the Sellers wish to sell the Business;

         WHEREAS, Purchaser desires to purchase the Purchased Assets and assume the Assumed
Liabilities from the Sellers, and the Sellers desire to sell, convey, assign and transfer to Purchaser the
Purchased Assets together with the Assumed Liabilities, all in the manner and subject to the terms and
conditions set forth in this Agreement and in accordance with sections 105, 363 and 365 and other
applicable provisions of the Bankruptcy Code;

          WHEREAS, the Purchased Assets and Assumed Liabilities shall be purchased and assumed by
Purchaser pursuant to the Sale Order approving such sale, free and clear of all Claims and Encumbrances
(other than Permitted Encumbrances), pursuant to sections 105, 363 and 365 of the Bankruptcy Code, and
Rules 6004 and 6006 of the Federal Rules of Bankruptcy Procedure, which order will include the
authorization for the assignment by Sellers and assumption by Purchaser of the Assigned Contracts and the
liabilities thereunder in accordance with section 365 of the Bankruptcy Code, all in the manner and subject
to the terms and conditions set forth in this Agreement and the Sale Order and in accordance with other
applicable provisions of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and the local
rules for the Bankruptcy Court (together, the “Bankruptcy Rules”); and

         WHEREAS, the board of directors (or similar governing body) of each Seller has determined that
it is advisable and in the best interests of such Seller and its constituencies to enter into this Agreement and
to consummate the transactions provided for herein, subject to entry of the Sale Order, and each has
approved the same.

         NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, Purchaser and
Sellers hereby agree as follows:



                                                       1
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                   Desc Main
                                      Document      Page 11 of 58


                                                 ARTICLE I.

                        PURCHASE AND SALE OF THE PURCHASED ASSETS;
                            ASSUMPTION OF ASSUMED LIABILITIES

         1.1      Purchase and Sale of the Purchased Assets. Pursuant to sections 105, 363 and 365 of the
Bankruptcy Code and on the terms and subject to the conditions set forth herein, at the Closing the Sellers
shall sell, transfer, assign, convey and deliver to Purchaser or any Designated Purchaser, and Purchaser
shall purchase, acquire and accept from Sellers all of Sellers’ right, title and interest in, to and under the
business relating to the ownership and operation of those Sonic restaurant franchise locations set forth on
Schedule 1.1 hereto (the “Business”), including the following, but excluding the Excluded Assets, (the
“Purchased Assets”) as of the Closing:

                  (a)    all of Sellers’ properties, rights, claims, and assets (other than the Excluded Assets)
of every kind and description, wherever situated or located, real, personal, or mixed, tangible or intangible,
contingent, owned, leased, or licensed, used or held for use in, or otherwise relating to, useful in or necessary
for the conduct of the Business, whether or not reflected on the books and records of Sellers, as the same
shall exist on the Closing Date;

                (b)     subject to Section 1.6, to the extent assignable pursuant to section 365 of the
Bankruptcy Code, all rights under Contracts, agreements and purchase and sale orders that are not Rejected
Contracts (as defined in Section 1.6(a)(i)), including all rights under any lease for Assumed Leased Real
Property and any contract renewal rights, but excluding obligations under the DIP Financing Agreements
and the Excluded Assets (the “Assigned Contracts”), each as listed on Schedule 1.1(b);

                (c)      all trade and non-trade accounts receivable, notes receivable and negotiable
instruments of Sellers, but excluding any intercompany Indebtedness among the Sellers (the “Accounts
Receivable”);

                (d)       the amount of cash present at each of the Business locations, excluding any un-
deposited receipts, as of the Closing Date (the “Petty Cash”);

                 (e)     all Documents relating to the Purchased Assets or Assumed Liabilities, including,
without limitation, customer lists, but excluding any Consolidated Tax Returns;

                (f)     the Leased Real Property listed on Schedule 1.1(f) (the “Assumed Leased Real
Property”), including any security deposits or other deposits delivered in connection therewith;

                 (g)      [RESERVED];

                 (h)    all tangible assets of Sellers used in connection with the Business, other than the
assets set forth on Schedule 1.1(h), including, without limitation, the tangible assets of Sellers located at
any Assumed Leased Real Property or at the Business locations listed on Schedule 1.1(f);

                (i)      all other or additional assets, properties, privileges, rights (including prepaid
expenses) and interests of Sellers relating to the Business or the Purchased Assets other than the Excluded
Assets of every kind and description and wherever located, whether known or unknown, fixed or unfixed,
accrued, absolute, contingent or otherwise, and whether or not specifically referred to in this Agreement;

                 (j)     all Permits and all pending applications therefor, including those set forth on
Schedule 1.1(j), in each case, to the extent such Permits and pending applications therefor are transferrable;


                                                       2
 Case 20-30149           Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                    Desc Main
                                       Document      Page 12 of 58


                 (k)      all express or implied guarantees, warranties, representations, covenants,
indemnities, rights, claims, counterclaims, defenses, credits, rebates, causes of action or rights of set off
against third parties relating to the Purchased Assets (including, for the avoidance of doubt, those arising
under, or otherwise relating to the Assigned Contracts) or Assumed Liabilities, including rights under
vendors’ and manufacturers’ warranties, indemnities, guaranties and avoidance claims and causes of action
under the Bankruptcy Code or applicable Law that are possessed by the Sellers (excluding Avoidance
Actions that are not Assigned Avoidance Actions);

                (l)     all Inventory, including merchantable inventory of food, beverages and other
consumables, paper products and supplies, promotional glass inventory and uniform inventory, wherever
located and whether or not obsolete or carried on the Sellers’ books of account, in each case with any
transferable warranty and service rights of the applicable Seller with respect to such Purchased Assets;

                 (m)       to the extent transferable, all rights and obligations under or arising out of all
insurance policies relating to the Business or any of the Purchased Assets or Assumed Liabilities, but solely
with respect to any claims made (or that could have been made) against such insurance policies for insured
matters arising prior to the Closing Date and directly relating to the Business or any of the Purchased Assets
or Assumed Liabilities, but specifically excluding (i) any returns and refunds of any premiums paid, and
(ii) other amounts due back to Sellers in respect to cancelled policies;

               (n)      all rights and obligations under non-disclosure, confidentiality, and similar
arrangements with (or for the benefit of) Employees and agents of Sellers or with third parties (including
any non-disclosure, confidentiality agreements, or similar arrangements entered into in connection with or
in contemplation of the filing of the Bankruptcy Cases and the Auction contemplated by the Bidding
Procedures Order);

                 (o)     all fixed assets and other personal property and interests related to the Business or
Purchased Assets, wherever located, including all vehicles, tools, parts and supplies, fuel, machinery,
equipment, furniture, furnishing, appliances, fixtures, office equipment and supplies, owned and licensed
computer hardware and related documentation, stored data, communication equipment, trade fixtures and
leasehold improvements, in each case with any freely transferable warranty and service rights of the
applicable Seller with respect to such Purchased Assets;

                 (p)      telephone, fax numbers and email addresses related to the Business; and

                  (q)    all Avoidance Actions, but solely to the extent relating to vendors and service
providers used in the Business that are counterparties to Assigned Contracts or relating to Assumed
Liabilities (the “Assigned Avoidance Actions”).

         1.2      Excluded Assets. Notwithstanding anything to the contrary in this Agreement, in no event
shall Sellers be deemed to sell, transfer, assign or convey, and Sellers shall retain all right, title and interest
to, in and under only the following assets, properties, interests and rights of such Seller (collectively, the
“Excluded Assets”):

                   (a)     any asset of Sellers that otherwise would constitute a Purchased Asset but for the
fact that it is sold or otherwise disposed of in the ordinary course of business and in compliance with the
terms and conditions of this Agreement, including Section 8.1 hereof, during the time from the Agreement
Date until the Closing Date;

                 (b)      [RESERVED];



                                                        3
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                      Document      Page 13 of 58


                 (c)     any intangible assets that are not used exclusively in the operation of the Business;

                (d)     any asset of the Sellers, if any, used exclusively in the operation of any MOD Pizza
franchise or Fuzzy’s Taco Shop franchise or any other non-Sonic business;

                 (e)     all agreements and contracts of Sellers other than the Assigned Contracts;

                 (f)     any cash or cash equivalents other than Petty Cash;

                 (g)      subject to Section 1.6, any Assigned Contract listed on Schedule 1.2(g) that
requires the consent of a third party to be assumed and assigned hereunder as to which, by the Closing Date,
such consent has not been obtained;

                 (h)    all shares of capital stock or other equity interests issued by any Seller or securities
convertible into, exchangeable or exercisable for any such shares of capital stock or other equity interests;

                 (i)    all Avoidance Actions and all other claims or causes of action under any other
provision of the Bankruptcy Code or applicable laws that are not Purchased Assets pursuant to Section 1.1;

                 (j)    all Claims that any of the Sellers may have against any Person that relate
exclusively to any Excluded Assets or any Excluded Liabilities;

                   (k)    Sellers’ rights under this Agreement, the Purchase Price hereunder, any agreement,
certificate, instrument or other document executed and delivered by Purchaser to any Seller in connection
with the transactions contemplated hereby;

                (l)     all current and prior director and officer insurance policies of the Sellers and all
rights of any nature with respect thereto running in favor of Sellers, including all insurance recoveries
thereunder and rights to assert claims with respect to any such insurance recoveries, in each case as the
same may run in favor of Sellers and arising out of actions taking place prior to the Closing Date;

                (m)     the Sellers’ financial accounting books and records, corporate charter, minute and
stock record books, income Tax Returns, corporate seal, checkbooks and canceled checks that relate solely
to Excluded Assets, and any Consolidated Tax Returns;

                 (n)      all Benefit Plans, together with all funding arrangements or obligations of any type
relating thereto (including all assets, trusts, insurance policies and administration service contracts related
thereto);

                 (o)     all personnel files for Employees;

                  (p)      except to the extent set forth on Schedule 1.2(p), any and all claims, deposits,
prepayments, refunds, rebates, causes of action, rights of recovery, rights of set-off and rights of recoupment
relating solely to or in respect of an Excluded Asset; and

                 (q)     all intercompany Claims against any other Debtor.

        1.3     Assumption of Liabilities. On the terms and subject to the conditions set forth in this
Agreement and the Sale Order, effective as of the Closing, Purchaser shall assume from the Sellers (and
pay, perform, discharge or otherwise satisfy in accordance with their respective terms), and the Sellers shall



                                                       4
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                      Document      Page 14 of 58


irrevocably convey, transfer and assign to Purchaser, the following Liabilities (and only the following
Liabilities) (collectively, the “Assumed Liabilities”):

                  (a)      Liabilities and obligations of Sellers under the Assigned Contracts, in each case
solely to the extent arising on or after the Closing Date and required to be performed on or after the Closing
Date, including, without limitation, all Cure Costs; provided, however, that all Assumed Leased Real
Property Cure Costs shall be the sole and exclusive responsibility of the Sellers; and

               (b)       all open purchase orders set forth on Schedule 1.3(b) arising in the Ordinary
Course of Business.

        The assumption by Purchaser of the Assumed Liabilities shall not, in any way, enlarge the rights
of any third parties relating thereto.

         1.4    Excluded Liabilities. Notwithstanding any provision in this Agreement to the contrary,
Purchaser is assuming only the Assumed Liabilities and is not assuming, and shall not be deemed to have
assumed, any other Liabilities of any Seller of whatever nature (whether arising prior to, at the time of, or
subsequent to Closing), whether absolute, accrued, contingent or otherwise, whether due or to become due
and whether or not assets, and whether or not known or unknown or currently existing or hereafter arising
or matured or unmatured, direct or indirect, and the Sellers shall be solely and exclusively liable for any
and all such Liabilities, including those relating to, arising out of or in connection with the operation of the
Business or the Purchased Assets (including the use and ownership thereof) at any time prior to the Closing
Date, and including, without limitation, those Liabilities set forth below (collectively, the “Excluded
Liabilities”):

               (a)      all Liabilities arising out of, relating to or otherwise in respect of the Purchased
Assets and/or Business attributable to the conduct of business prior to the Closing other than the Assumed
Liabilities;

                 (b)      all Liabilities of the Sellers relating to or otherwise arising, whether before, on or
after the Closing, out of, or in connection with, any of the Excluded Assets;

               (c)    any and all Liabilities for Indebtedness with respect to borrowed money and the
intercompany Indebtedness among the Sellers or their Affiliates;

                (d)      all guarantees of third party obligations and reimbursement obligations to
guarantors of Sellers’ obligations or under letters of credit;

                  (e)     any and all (i) Taxes of the Sellers (or any member, stockholder or Affiliate of the
Sellers), or for which the Sellers (or any member, stockholder or Affiliate of the Sellers) are liable, for any
taxable period (other than Transfer Taxes), (ii) any Taxes imposed on any Person that are the responsibility
of the Sellers pursuant to Section 11.1, (iii) any Taxes attributable to the ownership of the Purchased Assets,
the operation of the Business, or related to the Assumed Liabilities for any Pre-Closing Tax Period (as
determined under Section 11.1 with respect to any Proration Period), or (iv) any Taxes arising from or in
connection with an Excluded Asset or Excluded Liability;

                 (f)     any and all Liabilities of the Sellers in respect of Contracts that are not Assigned
Contracts;

               (g)       all Liabilities relating to or in any way arising out of any present and past
employees of Sellers or their Affiliates and/or the employment or service of any such Person including with


                                                       5
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                      Document      Page 15 of 58


respect to any Benefit Plans, other plans, programs, policies, commitments, terms and conditions of
employment, employment decisions, compensation or other benefits or entitlements established or existing
on or prior to Closing (whether or not such liabilities are accrued or payable at Closing, and whether or not
such liabilities are contingent in nature), including, without limitation, any liability (i) for any accrued
wages or salaries for periods prior to the Closing, (ii) for severance, dismissal pay damages or otherwise in
connection with any termination of employment by Sellers or their Affiliates on or prior to the Closing, (iii)
for accrued vacation, sick time or other paid time off accrued prior to the Closing, (iv) relating to any
Benefit Plan and any Contract or insurance policy or other funding medium with respect thereto, (v) for
misclassification of any employee or independent contractor prior to the Closing, (vi) any failure to comply
with federal, state or local wage and hour Laws, scheduling Laws or other Laws relating to employment
terms and conditions, or (vii) any commission, transaction incentive bonus, change in control bonus or
payment, “stay” bonus or similar arrangement or agreement that is owed to employees or other service
providers of Sellers or their Affiliates that arose on, prior to or in connection with the Closing, whether due,
payable or accrued prior to or after the Closing;

                 (h)     drafts or checks outstanding at the Closing (except to the extent an Assumed
Liability);

                (i)    all Liabilities under any futures contracts, options on futures, swap agreements or
forward sale agreements;

                 (j)     all Liabilities for fees, costs and expenses that have been incurred or that are
incurred or owed by Sellers in connection with this Agreement or the administration of the Bankruptcy
Cases (including all fees and expenses of professionals engaged by Sellers) and administrative expenses
and priority claims accrued through the Closing Date and specified post-closing administrative wind-down
expenses of the bankrupt estates pursuant to the Bankruptcy Code (which such amounts shall be paid by
the Sellers) and all costs and expenses incurred in connection with (i) the negotiation, execution and
consummation of the transactions contemplated under this Agreement and each of the other documents
delivered in connection herewith, (ii) the preparation and submission of any filing or notice required to be
made or given in connection with any of the transactions contemplated by this Agreement, and the obtaining
of any consent required to be obtained in connection with any of such transactions; (iii) the negotiation,
execution and consummation of the DIP Financing Agreements, and (iv) the consummation of the
transactions contemplated by this Agreement, including any retention bonuses, “success” fees, change of
control payments and any other payment obligations of Sellers payable as a result of the consummation of
the transactions contemplated by this Agreement and the documents delivered in connection herewith;

                (k)    all Liabilities related to the WARN Act, to the extent applicable, for any action
resulting from Employees’ separation of employment prior to or on the Closing Date;

                (l)     all Liabilities of any Seller to its equity holders, including but not limited to those
respecting dividends, distributions in liquidation, redemptions of interests, option payments, claims for
damages or otherwise, and any Liability of any Seller pursuant to any Affiliate Agreement;

                (m)      all Liabilities arising out of or relating to any business or property formerly owned
or operated by any Seller, any Affiliate or predecessor thereof, but not presently owned and operated by the
Sellers;

                 (n)     [RESERVED];

                 (o)     all obligations of the Sellers arising and to be performed prior to the Closing Date;



                                                       6
 Case 20-30149         Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                     Document      Page 16 of 58


                (p)      all Environmental Liabilities and Obligations;

                  (q)      all Liabilities of any Seller or their predecessors arising out of any contract,
agreement, Permit, franchise or claim that is not transferred to Purchaser as part of the Purchased Assets
or, is not transferred to Purchaser because of any failure to obtain any third-party or governmental consent
required for such transfer;

              (r)        all Liabilities of any kind relating to Avoidance Actions that are not Assigned
Avoidance Actions;

                 (s)     all Liabilities for intercompany Indebtedness, accounts payable, or other Liabilities
or obligations of any Seller or for which any Seller is an obligor or is otherwise responsible or liable;

                 (t)      all payroll Liabilities and withholding obligations related thereto during any
payroll period prior to or that include the Closing Date; provided, for the avoidance of doubt, it is the
intention of the Parties that the final day of the final payroll period of the Sellers shall occur on the date
immediately prior to the Closing Date;

                (u)      all Assumed Leased Real Property Cure Costs;

                (v)      all Liabilities with respect to any and all 503(b)(9) Claims;

              (w)     all Liabilities of Sellers relating to operation of or otherwise related to the business
of any MOD Pizza franchise or Fuzzy’s Taco Shop franchise or any other non-Sonic business; and

                (x)      all Liabilities set forth on Schedule 1.4(x).

        1.5     Post-Closing Liabilities. Except as provided in Section 1.4, Purchaser acknowledges that
Purchaser shall be responsible for all Liabilities and obligations of Purchaser relating to Purchaser’s
ownership or use of, or right to use, the Purchased Assets and the Assumed Liabilities after the Closing
Date, including (a) Taxes arising out of or related to the Purchased Assets or the operation or conduct of
the Business acquired pursuant to this Agreement for all Post-Closing Tax Periods (as determined under
Section 11.1 with respect to any Proration Period), and (b) Assumed Liabilities.

        1.6     Assumption/Rejection of Certain Contracts.

                (a)      Assignment and Assumption at Closing.

                         (i)     Schedule 1.6(a) sets forth a list of all executory Contracts (including all
        leases with respect to Leased Real Property) to which, to the Sellers’ Knowledge, one or more of
        the Sellers are party and which are to be included in the Assigned Contracts. From and after the
        date hereof until two (2) Business Days prior to Closing, the Sellers shall make such deletions to
        Schedule 1.6(a) as Purchaser shall, in its sole discretion, request in writing. Any such deleted
        Contract shall be deemed to no longer be an Assigned Contract. All Contracts of Sellers that are
        not listed on Schedule 1.6(a) shall not be considered Assigned Contracts or Purchased Assets and
        shall be deemed “Rejected Contracts.”

                        (ii)     At Sellers’ sole cost and expense (except as otherwise set forth herein with
        respect to Cure Costs), Sellers shall take all actions required to assume and assign the Assigned
        Contracts to Purchaser. Such actions shall include payment of all Assumed Leased Real Property
        Cure Costs, facilitating any negotiations with the counterparties to such Assigned Contracts, and


                                                      7
Case 20-30149      Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                   Desc Main
                                 Document      Page 17 of 58


    obtaining an Order containing a finding that the proposed assumption and assignment of the
    Assigned Contracts to Purchaser satisfies all applicable requirements of section 365 of the
    Bankruptcy Code.

                     (iii)  At Closing, (x) Sellers shall, pursuant to the Sale Order and the
    Assumption and Assignment Agreement or the Assumption and Assignment of Leases, as
    applicable, assume and assign to Purchaser (the consideration for which is included in the Purchase
    Price) each of the Assigned Contracts that is capable of being assumed and assigned and pay all
    unpaid Assumed Leased Real Property Cure Costs (if any) in connection with such assumption and
    assignment, and (y) Purchaser shall pay promptly all Cure Costs (other than the Assumed Leased
    Real Property Cure Costs), and shall assume, perform, and discharge the Assumed Liabilities (if
    any) under the Assigned Contracts, pursuant to the Assumption and Assignment Agreement or the
    Assumption and Assignment of Leases, as applicable.

                       (iv)     At any time at least two (2) Business Days prior to the Closing, Purchaser
    may, in its discretion by written notice to the Sellers, designate any of the Purchased Assets as
    additional Excluded Assets, which notice shall set forth in reasonable detail the Purchased Assets
    so designated. Purchaser acknowledges and agrees that there shall be no reduction in the Purchase
    Price if it elects to designate any Purchased Assets as Excluded Assets. Notwithstanding any other
    provision hereof, the Liabilities of the Sellers under or related to any Purchased Asset excluded
    under this paragraph will constitute Excluded Liabilities.

            (b)      Previously Omitted Contracts.

                       (i)      If prior to or following Closing, it is discovered that a Contract should
    have been listed on Schedule 1.6(a) but was not listed on Schedule 1.6(a), or if Purchaser desires,
    in its sole discretion, to acquire any Contract to which one or more of the Sellers are party (including
    any Rejected Contract prior to the entry by the Bankruptcy Court of an order with respect thereto
    or otherwise being deemed rejected pursuant to the Bankruptcy Code) (any such Contract, a
    “Previously Omitted Contract”), then (x) in the case of the discovery of such a Previously Omitted
    Contract prior to the Closing, Sellers shall, promptly, following the discovery thereof or receipt of
    notice from Purchaser of its desire to acquire any such Contract (but in no event later than two (2)
    Business Days following the discovery thereof or receipt of such notice), notify Purchaser in
    writing of such Previously Omitted Contract and all Cure Costs or Assumed Leased Real Property
    Cure Costs (if any) for such Previously Omitted Contract or (y) in the case of the discovery of such
    a Previously Omitted Contract following the Closing, Purchaser shall, promptly, following the
    discovery thereof or Purchaser provides notice to Sellers of its desire to acquire any such Contract
    (but in no event later than two (2) Business Days following the discovery thereof or receipt of such
    notice), notify Sellers in writing of such Previously Omitted Contract and all Cure Costs or
    Assumed Leased Real Property Cure Costs (if any) for such Previously Omitted Contract.
    Purchaser shall thereafter deliver written notice to Sellers, no later than five (5) Business Days
    following notification of such Previously Omitted Contract from Sellers pursuant to clause (x)
    above or upon its own determination pursuant to clause (y) above, designating such Previously
    Omitted Contract as “Assumed” or “Rejected” (a “Previously Omitted Contract Designation”). A
    Previously Omitted Contract designated in accordance with this Section 1.6(b)(i) as “Rejected,” or
    with respect to which Purchaser fails to timely deliver a Previously Omitted Contract Designation,
    shall be a Rejected Contract.

                    (ii)    If Purchaser designates a Previously Omitted Contract as “Assumed” in
    accordance with Section 1.6(b)(i), Sellers shall, within five (5) Business Days following receipt of
    Purchaser’s designation of the Previously Omitted Contract as “Assumed” (A) amend Schedule

                                                  8
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                   Desc Main
                                      Document      Page 18 of 58


        1.6(a) to include such Previously Omitted Contract and (B) serve a notice (the “Previously Omitted
        Contract Notice”) on the counterparties to such Previously Omitted Contract notifying such
        counterparties of the Cure Costs or Assumed Leased Real Property Cure Costs, as applicable, with
        respect to such Previously Omitted Contract and Sellers’ intention to assume and assign such
        Previously Omitted Contract in accordance with this Section 1.6. The Previously Omitted Contract
        Notice shall provide the counterparties to such Previously Omitted Contract with fifteen (15)
        Business Days to object, in writing to the Sellers and Purchaser, to the Cure Costs or Assumed
        Leased Real Property Cure Costs, as applicable, associated with the assumption of its Contract. If
        the counterparties, Sellers, and Purchaser are unable to reach a consensual resolution with respect
        to the objection, the Sellers shall seek an expedited hearing before Bankruptcy Court to determine
        the Cure Costs or Assumed Leased Real Property Cure Costs, as applicable, and approve the
        assumption/assignment of the Previously Omitted Contract to the Purchaser. If no objection is
        timely served on and received by the Sellers and Purchaser, Sellers shall obtain an order of the
        Bankruptcy Court approving the Cure Costs or Assumed Leased Real Property Cure Costs, as
        applicable, and assumption/assignment of the Previously Omitted Contract. The payment of the
        Cure Costs and all other costs associated with the process of assuming and assigning the Previously
        Omitted Contract shall be the responsibility of Purchaser, provided, however, that if such
        Previously Omitted Contract relates to Assumed Leased Real Property, then the payment of the
        Assumed Leased Real Property Cure Costs and all other costs associated with the process of
        assuming and assignment such Previously Omitted Contract shall be the responsibility of the
        Sellers.

         1.7      Further Conveyances and Assumptions. From time to time following the Closing, Sellers
and Purchaser will, and will cause their respective Affiliates to, execute, acknowledge and deliver all such
further conveyances, notices, assumptions, assignments, releases and other instruments, and will take such
further actions, as may be reasonably necessary or appropriate to assure fully to Purchaser and its respective
successors or assigns, all of the properties, rights, titles, interests, estates, remedies, powers and privileges
intended to be conveyed to Purchaser under this Agreement and to assure fully to each Seller and its
Affiliates and their successors and assigns, the assumption of the Assumed Liabilities, and to otherwise
make effective the transactions, except that nothing in this Section 1.7 will require Purchaser or any of its
Affiliates to assume any Liabilities other than the Assumed Liabilities.

      1.8   Disclaimer. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS PROVIDED IN THIS AGREEMENT OR ANY CERTIFICATE OR DOCUMENT
DELIVERED PURSUANT TO THIS AGREEMENT, SELLERS MAKE NO REPRESENTATIONS
OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, ANY MATTER
RELATING TO THE PURCHASED ASSETS, THE BUSINESS OR THE ASSUMED
LIABILITIES. WITHOUT LIMITING THE FOREGOING, SELLERS HEREBY DISCLAIM
ANY WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE AS TO ANY PORTION OF THE PURCHASED ASSETS, EXCEPT
FOR ANY REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE FOREGOING
LIMITATIONS SHALL NOT APPLY TO, AND NOTHING HEREIN SHALL LIMIT, THE
PURCHASER’S REMEDIES IN THE EVENT OF FRAUD.

                                                 ARTICLE II.

                                             CONSIDERATION

        2.1      Consideration.

                                                       9
 Case 20-30149         Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                     Document      Page 19 of 58


                (a)      The aggregate consideration for the purchase of the Purchased Assets (collectively,
the “Purchase Price”) shall be (i) the assumption of Assumed Liabilities, and (ii) $15,000,000, composed
of (x) the Deposit, (y) the amounts credit bid under the DIP Financing Agreements, and (z) cash in the
amount of $15,000,000 less the amounts set forth in (x) and (y), above; provided, however, that to the extent
that the DIP Order does not provide for a “roll-up” (the “Roll-Up”) of certain prepetition obligations due
and owing by SD-Missouri to the Purchaser in the amount of $450,000 plus accrued interest (the
“Prepetition SRI Loan Amount”), then the Purchase Price shall be reduced by the Prepetition SRI Loan
Amount; provided, further that Purchaser reserves the right to increase the Purchase Price, subject to the
Bidding Procedures Order and applicable Law.

                 (b)      Limitation on Purchaser Liability. For the avoidance of doubt, Purchaser shall
have no liability with respect to any costs, fees or expenses of any nature incurred by the Sellers or, if
different, the Debtors, following the Closing Date.

         2.2     Withholding. Purchaser shall be entitled to deduct and withhold from all amounts payable
pursuant to this Agreement all amounts that Purchaser may be required to deduct and withhold under any
provision of applicable Law. To the extent such amounts are withheld and paid over to the applicable
Governmental Body, such amounts shall be treated for all purposes under this Agreement as having been
paid to the Person to whom such amounts would otherwise have been paid. Purchaser will use reasonable
efforts to reduce or eliminate any such withholding including by requesting any appropriate Tax forms,
including IRS Form W-9 or the appropriate series of IRS Form W-8, as applicable, or any similar
information, from the applicable payee prior to withholding on any such payment.

         2.3      Deposit. No later than two (2) Business Days following the entry of the Bidding
Procedures Order, Purchaser will make an earnest money deposit in the amount of $1,500,000 (the
“Deposit”) to the Escrow Agent pursuant to the terms of the Escrow Agreement, substantially in the form
attached hereto as Exhibit [__]. If the Closing occurs, the Parties shall instruct the Escrow Agent to release
the Deposit to the Sellers and the Deposit shall be applied against payment of the Purchase Price on the
Closing Date. If this Agreement is terminated pursuant to Section 3.4 hereof (other than pursuant to Section
3.4(n)), or in the event that any Person other than Purchaser or a Designated Purchaser purchases all or any
material portion of the Purchased Assets, then the Deposit shall be returned to Purchaser promptly, and in
no event later than two (2) Business Days after such termination. If this Agreement shall be terminated by
the Sellers pursuant to Section 3.4(n) hereof, then the Parties shall instruct the Escrow Agent to release the
Deposit to the Sellers, and the Sellers shall retain the Deposit. The Parties agree that the Sellers’ right to
retain the Deposit, as set forth herein, is not a penalty, but rather is liquidated damages in a reasonable
amount that will compensate the Sellers for their respective efforts and resources expended and the
opportunities foregone while negotiating this Agreement and in reliance on this Agreement and on the
expectation of the consummation of the transactions contemplated hereby, which amount would otherwise
be impossible to calculate with precision. Notwithstanding anything to the contrary in this Agreement, the
Parties agree that if this Agreement is terminated under circumstances in which Sellers are entitled to the
Deposit, the delivery of the Deposit is the sole and exclusive remedy available to Sellers with respect to
this Agreement and the transactions contemplated hereby, and, upon delivery of the Deposit, none of the
Purchaser or any of its former, current or future equity holders, directors, officers, Affiliates, agents or
Representatives (collectively, the “Purchaser Releasees”) shall have any further liability or obligation
relating to or arising out of this Agreement or the transactions contemplated hereby.




                                                     10
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                   Desc Main
                                      Document      Page 20 of 58


                                                ARTICLE III.

                                     CLOSING AND TERMINATION

         3.1      Closing. Subject to the satisfaction or waiver by the appropriate Party of the conditions set
forth in Article IX, the closing of the purchase and sale of the Purchased Assets, the payment of the Purchase
Price, the assumption of the Assumed Liabilities and the consummation of the other transactions
contemplated by this Agreement (the “Closing”) shall occur as soon as practicable following the
satisfaction or waiver of all conditions set forth in this Agreement (other than those conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions);
provided, however, that the Closing shall occur on a Monday mutually agreed by the Parties. The Closing
shall take place at the offices of DLA Piper LLP (US), 1201 West Peachtree Street, Suite 2800, Atlanta,
Georgia 30309-3450 or at such other place as the Parties may agree. Unless otherwise agreed by the Parties
in writing, the Closing shall be deemed effective and all right, title and interest of each of the Sellers in the
Purchased Assets to be acquired by Purchaser hereunder shall be deemed to have passed to Purchaser and
the assumption of all of the Assumed Liabilities shall be deemed to have occurred as of 12:01 a.m. Eastern
Time on the Closing Date.

        3.2      Closing Deliveries by Sellers. At or prior to the Closing, the Sellers shall deliver, or cause
to be delivered, to Purchaser:

                  (a)     bill of sale substantially in the form of Exhibit A (the “Bill of Sale”) duly executed
by the Sellers;

              (b)    assignment and assumption agreement substantially in the form of Exhibit B (the
“Assignment and Assumption Agreement”) duly executed by the Sellers;

                  (c)     a certified copy of the Sale Order;

                 (d)     copies of all instruments, certificates, documents and other filings (if applicable)
necessary to release the Purchased Assets from all Encumbrances (other than Permitted Encumbrances),
including any applicable UCC termination statements and releases of Mortgages, all in a form reasonably
satisfactory to Purchaser;

                (e)       copies of the waivers, consents and approvals for those executory contracts on
Schedule 1.1(b);

                (f)     an officer’s certificate, dated as of the Closing Date, executed by a duly authorized
officer of each of the Sellers certifying that the conditions set forth in Section 9.3(b) and (c) have been
satisfied;

                (g)     a copy of the resolutions adopted by the board of directors (or similar governing
body) of each of the Sellers evidencing the authorization of the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby, certified by an authorized officer of such
Seller;

                (h)      instrument of assumption and assignment of the Assumed Leases substantially in
the form of Exhibit C (the “Assumption and Assignment of Leases”), duly executed by the Sellers, in form
for recordation with the appropriate public land records, if necessary;




                                                       11
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                   Desc Main
                                      Document      Page 21 of 58


               (i)     a termination agreement for each franchise agreement by and between any Seller
and the Purchaser or the Purchaser’s Affiliates, as applicable, duly executed by each franchisee party
thereto;

                 (j)      possession of the Purchased Assets and the Business;

                 (k)     such other bills of sale, deeds, endorsements, assignments and other good and
sufficient instruments of conveyance and transfer, in form reasonably satisfactory to Purchaser, as
Purchaser may reasonably request to vest in Purchaser all of Sellers’ right, title and interest of Sellers in, to
or under any or all the Purchased Assets;

               (l)      evidence satisfactory to the Purchaser that Sellers paid all Assumed Leased Real
Property Cure Costs to the Assigned Contract counterparties;

                 (m)    from each Seller, (A) a non-foreign Person affidavit from such Seller dated as of
the date hereof, sworn under penalties of perjury and in form and substance required under the Treasury
Regulations issued pursuant to Section 1445 of the Code, stating that such Seller is not a “foreign person”
as defined in Code Section 1445 and (B) a duly completed and executed IRS Form W-9;

                 (n)      evidence satisfactory to the Purchaser that all 503(b)(9) Claims have been satisfied
by the Sellers or will be satisfied by the Sellers; and

                (o)      such other documents as Purchaser may reasonably request that are not
inconsistent with the terms of this Agreement and customary for a transaction of this nature and necessary
to evidence or consummate the transactions contemplated by this Agreement.

        3.3      Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver to (or at the
direction of) the Sellers:

                 (a)      the Assignment and Assumption Agreement duly executed by Purchaser;

                 (b)      satisfactory evidence of payment of the Cure Costs;

               (c)     copy of the resolutions adopted by the board of directors (or similar governing
body) of Purchaser evidencing the authorization of the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, certified by an authorized officer of Purchaser;

                 (d)      the Purchase Price;

                 (e)      the Assumption and Assignment of Leases, duly executed by the Purchaser;

                 (f)      an officer’s certificate, dated as of the Closing Date, executed by a duly authorized
officer of Purchaser certifying that the conditions set forth in Sections 9.2(a) and 9.2(b) have been satisfied;

                (g)       written instructions to the Escrow Agent directing the Escrow Agent to release the
Deposit to the Sellers; and

                (h)      such other documents as Sellers may reasonably request that are not inconsistent
with the terms of this Agreement and customary for a transaction of this nature and necessary to evidence
or consummate the transactions contemplated by this Agreement.



                                                       12
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                   Desc Main
                                      Document      Page 22 of 58


        3.4      Termination of Agreement. This Agreement may be terminated only in accordance with
this Section 3.4. This Agreement may be terminated at any time prior to the Closing, as follows:

                 (a)      by the mutual written consent of the Sellers and Purchaser;

                   (b)      by written notice of either the Sellers or the Purchaser to such other Party, if the
Closing shall not have been consummated prior to May 31, 2020 (the “Outside Date”); provided, however,
that the Outside Date may be extended by the mutual written consent of Sellers and Purchaser, for a period
up to thirty (30) days to the extent that all conditions to Closing set forth in this Agreement are capable of
being satisfied as of such time; provided further, however, that a Party shall not be permitted to terminate
this Agreement pursuant to this Section 3.4(b) if the failure of the Closing to occur prior to the Outside Date
is as a result of the failure of the Party seeking to terminate this Agreement to materially perform any of its
obligations or covenants under this Agreement required to be performed by it at or prior to the Closing;

                 (c)     by written notice from Purchaser to the Sellers, if (i) any Seller seeks to have the
Bankruptcy Court enter an Order dismissing, or converting into cases under chapter 7 of the Bankruptcy
Code, any of the cases commenced by Sellers under chapter 11 of the Bankruptcy Code and comprising
part of the Bankruptcy Cases, or appointing a trustee in the Bankruptcy Cases or appointing a responsible
officer or an examiner with enlarged power relating to the operation of the Business (beyond those set forth
in section 1106(a)(3) or (4) of the Bankruptcy Code) under Bankruptcy Code section 1106(b), or (ii) an
order of dismissal, conversion or appointment is entered for any reason and is not reversed or vacated within
fourteen (14) days after entry thereof;

                 (d)      [intentionally omitted];

               (e)      by written notice from Purchaser to the Sellers if the Sellers have not filed a motion
seeking approval of the Bidding Procedures Order with the Bankruptcy Court, attaching this Agreement
and seeking Bankruptcy Court approval of the Bid Protections, no later than the close of business on
February 17, 2020;

                 (f)    by written notice from Purchaser to the Sellers, if (i) the Bidding Procedures Order
shall not have been approved by the Bankruptcy Court in a form satisfactory to Purchaser and SRI Holding
Company by the close of business on March 9, 2020, (ii) the Bankruptcy Court issues an order granting
leave to any Person to commence an appeal of the Bidding Procedures Order, or (iii) following its entry,
the Bidding Procedures Order shall fail to be in full force and effect or shall have been stayed, reversed,
modified or amended in any respect without the prior written consent of Purchaser;

                 (g)       by written notice from Purchaser to the Sellers if (i) the Sale Hearing has not taken
place on or prior to April 8, 2020, (ii) the Bankruptcy Court has not entered the Sale Order on or prior to
April 10, 2020, or (iii) the Sale Order shall have been stayed (and such stay results in the Closing not being
consummated prior to the Outside Date), vacated, modified or supplemented without Purchaser’s prior
written consent;

                   (h)     by written notice from Purchaser to the Sellers, if (i) the Sale Order has not become
a Final Order within fourteen (14) days after the entry thereof or (ii) following its entry, the Sale Order shall
fail to be in full force and effect or shall have been stayed (and such stay results in the Closing not being
consummated prior to the Outside Date), vacated, reversed, modified, supplemented or amended in any
respect without the prior written consent of Purchaser;




                                                       13
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                    Desc Main
                                      Document      Page 23 of 58


                  (i)     by written notice from Purchaser to the Sellers, if Sellers are in default (after giving
effect to all applicable cure periods) under the DIP Credit Agreement, if such notice is delivered while the
default remains uncured or unwaived;

              (j)      by the Sellers or Purchaser to the Sellers, if there is in effect a Final Order of a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement;

                (k)      by written notice of either the Sellers or Purchaser, if Sellers have entered into an
Alternative Transaction;

                 (l)    by written notice of either the Sellers or Purchaser, if, under section 363(k) of the
Bankruptcy Code, Purchaser is disallowed from credit bidding the amount set forth in Section 2.1(a)(ii)
hereof (or such amount as agreed by the parties hereto) in payment of the Purchase Price;

                 (m)      automatically upon the consummation of an Alternative Transaction;

                  (n)     by written notice from the Sellers to Purchaser, if Purchaser breaches or fails to
perform in any respect any of its representations, warranties or covenants contained in this Agreement and
such breach or failure to perform: (i) would give rise to the failure of a condition set forth in Article IX,
(ii) cannot be or has not been cured within thirty (30) days following delivery of notice to Purchaser of such
breach or failure to perform and (iii) has not been waived by the Sellers; or

                 (o)     by written notice from Purchaser to the Sellers, if any Seller breaches or fails to
perform in any respect any of its representations, warranties or covenants contained in this Agreement and
such breach or failure to perform: (i) would give rise to the failure of a condition set forth in Article IX,
(ii) cannot be or has not been cured within thirty (30) days following delivery of notice to the Sellers of
such breach or failure to perform and (iii) has not been waived by Purchaser.

Each condition set forth in this Section 3.4, pursuant to which this Agreement may be terminated shall be
considered separate and distinct from each other such condition. If more than one of the termination
conditions set forth in this Section 3.4 is applicable, the applicable Party shall have the right to choose the
termination condition pursuant to which this Agreement is to be terminated. The Parties acknowledge and
agree that no notice of termination or extension of the Outside Date provided pursuant to this Section 3.4
shall become effective until two (2) Business Days after the delivery of such notice to the other Parties, and
only if such notice shall not have been withdrawn during such two (2) Business Day period.

         3.5     Procedures Upon Termination. In the event of termination and abandonment by Purchaser
or Sellers, or both such Parties, pursuant to Section 3.4 hereof, written notice thereof shall forthwith be
given to the other Party or Parties, and this Agreement shall terminate, and the purchase of the Purchased
Assets and the assumption of the Assumed Liabilities hereunder shall be abandoned, without further action
by Purchaser or Sellers. If this Agreement is terminated as provided herein, each Party shall return or
destroy all documents, work papers and other material of any other Party relating to the transactions
contemplated hereby, whether so obtained before or after the execution hereof, to the Party furnishing the
same. If this Agreement is terminated other than pursuant to Section 3.4(a) or (n) or by Purchaser as a
result of Purchaser claiming a failure to satisfy the condition set forth in Section 9.3(i), Sellers shall pay in
cash to Purchaser the Bid Protections, and the Parties shall have no further obligations to one another except
for any obligations that, by their terms, survive the termination of this Agreement, as described in
Section 3.6. If this Agreement is terminated pursuant to Section 3.4(n) then the Parties shall promptly
instruct the Escrow Agent in writing to release the Deposit to Sellers.



                                                       14
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                   Desc Main
                                      Document      Page 24 of 58


         3.6     Effect of Termination. In the event of termination of this Agreement pursuant to
Section 3.4, this Agreement shall forthwith become null and void and there shall be no liability on the part
of any Party or any of its partners, officers, directors or shareholders; provided, however, that this
Section 3.6, Section 2.3, the Sellers’ obligation to pay the Bid Protections pursuant to Section 7.1,
Article XII (Miscellaneous), the Bidding Procedures Order (if entered) and the NDA, if any, shall survive
any such termination. All remedies hereunder are cumulative and are not exclusive of any other remedies
provided by Law. Each Party acknowledges that the agreements contained in this Section 3.6 and in
Section 3.5 are an integral part of the transactions contemplated by this Agreement, that without these
agreements such Party would not have entered into this Agreement, and that any amounts payable pursuant
to this Section 3.6 and Section 3.5 do not constitute a penalty.

                                                ARTICLE IV.

                     REPRESENTATIONS AND WARRANTIES OF THE SELLERS

         Subject to the exceptions noted in the schedules delivered by the Sellers concurrently herewith, the
Sellers, jointly and severally, represent and warrant to Purchaser as follows as of the date hereof and as of
the Closing Date:

         4.1      Organization and Qualification. Each Seller is a legal entity duly incorporated or
organized, validly existing and in good standing under the Laws of the jurisdiction of its incorporation or
formation. Such Seller has all requisite power and authority to own, lease and operate its properties and to
carry on its business (including the Business) as it is now being conducted, subject to the provisions of the
Bankruptcy Code. Sellers have previously delivered to Purchaser complete and correct copies of their
Organizational Documents, as amended and in effect on the Agreement Date. Each Seller is duly qualified
or licensed to do business and is in good standing in each jurisdiction where the character of the Business
or the nature of its properties makes such qualification or licensing necessary, except for such failures to be
so qualified or licensed or in good standing as would not, individually or in the aggregate, have a Material
Adverse Effect.

         4.2      Authorization of Agreement. Subject to the entry of the Sale Order, each Seller has all
requisite power and authority to execute and deliver this Agreement and each of the Ancillary Documents
to which it is a party, to perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this Agreement and each of
the Ancillary Documents to which it is a party, the performance by each Seller of its obligations hereunder
and thereunder and the consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all necessary action on the part of each Seller. This Agreement has been, and at
or prior to the Closing, each of the Ancillary Documents to which it is a party will be, duly and validly
executed and delivered by each Seller and (assuming the due authorization, execution and delivery by the
other Parties, and the entry of the Sale Order) this Agreement constitutes, and each Ancillary Document to
which it is a party when so executed and delivered (assuming the due authorization, execution and delivery
by the other parties thereto) will constitute, legal, valid and binding obligations of each Seller, enforceable
against each Seller in accordance with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a proceeding at law or in equity).
Subject to entry of the Sale Order, except (a) for entry of the Sale Order, (b) for notices, filings and consents
required in connection with the Bankruptcy Cases and (c) for the notices, filings and consents set forth on
Schedule 4.2(c), Sellers are not required to give any notice to, make any registration, declaration or filing
with or obtain any consent, waiver or approval from, any Person (including any Governmental Body) in
connection with the execution and delivery of this Agreement and each of the Ancillary Documents or the


                                                       15
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                   Desc Main
                                      Document      Page 25 of 58


consummation or performance of any of the transactions contemplated hereby and thereby, other than such
filings, notices or consents the failure of which to make or obtain would not have a Material Adverse Effect.

        4.3      Conflicts; Consents; Compliance with Law.

                 (a)     Except as set forth on Schedule 4.3(a), the execution, delivery and performance by
each Seller of this Agreement or any Ancillary Document to which it is a party, the compliance by Sellers
with any of the provisions hereof or thereof, the consummation of the transactions contemplated hereby or
thereby and the taking by Sellers of any other action contemplated hereby or thereby, do not and will not
contravene, violate or conflict with any term or provision of its respective Organizational Documents.

                 (b)      Except (i) for the entry of the Sale Order, and (ii) as set forth on Schedule 4.3(b),
no filing with, notice to or consent from any Person is required in connection with the execution, delivery
and performance by each Seller of this Agreement or the Ancillary Documents to which it is a party, the
compliance by each Seller with any of the provisions hereof or thereof, the consummation of the
transactions contemplated hereby or thereby, or the taking by any Seller of any other action contemplated
hereby or thereby, other than such filings, notices or consents, the failure of which to make or obtain would
not have a Material Adverse Effect.

                 (c)    Each Seller is in compliance, in all material respects with all applicable Laws.
Except as set forth on Schedule 4.3(c), no Seller nor any Subsidiary has received any outstanding written
notice from any Governmental Body regarding any actual or possible material violation of, or failure to
comply in any material respect with, any Law. No Seller is in default in any material respect of any order,
writ, injunction, judgment or decree applicable to the Business or the Purchased Assets.

         4.4     Brokers and Finders. Except as set forth on Schedule 4.4, no Person has acted, directly or
indirectly, as a broker, finder or financial advisor for Sellers in connection with the transactions
contemplated by this Agreement and Purchaser is not or will not become obligated to pay any fee or
commission or like payment to any broker, finder or financial advisor as a result of the consummation of
the transactions contemplated by this Agreement based upon any arrangement made by or on behalf of
Sellers.

         4.5      Title to Purchased Assets. Except for Permitted Encumbrances, Sellers have good title to
or, in the case of property leased or licensed by Sellers, a valid leasehold interest or license in or all rights
to use all of the Purchased Assets and, at the Closing, Purchaser, pursuant to the Sale Order, shall acquire
good and marketable title or, in the case of property leased or licensed by the Sellers, a valid leasehold
interest or license, in, and under all of such Purchased Assets, in each case free and clear of all Claims,
Liabilities and Encumbrances (other than the Assumed Liabilities and Permitted Encumbrances) to the
fullest extent permissible under sections 363(f) and 365 of the Bankruptcy Code and Bankruptcy Rules
6004 and 6006. The Purchased Assets (i) include all of the properties, rights and assets necessary or
required to operate the Business in the Ordinary Course of Business and (ii) are sufficient for the continued
conduct of the Business after the Closing in the Ordinary Course of Business in substantially the same
manner as conducted prior to the Closing. For the sake of clarity, the right to use any assets included in the
Purchased Assets in which Sellers have leasehold or non-ownership rights to use shall be assigned to
Purchaser only through the assumption and assignment of the Assigned Contracts in accordance with and
subject to this Agreement.

         4.6     Real Property. Schedule 4.6 contains a list and brief description of all Leased Real
Property held or used for, or necessary to the operation of the Business. Sellers have made available true
and complete copies of all leases with respect to such Leased Real Property (individually, a “Lease” and
collectively, the “Leases”) to Purchaser. Schedule 4.6 also identifies each ground lease between Sellers

                                                       16
 Case 20-30149          Doc 102      Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                     Document      Page 26 of 58


and the owner of the fee title to the demised premises (each, a “Ground Lease”). Other than as set forth on
Schedule 4.6, Sellers are not in breach of any material term or in “default” under any Lease and, to Sellers’
Knowledge, no party to any Lease has given Sellers written notice of or made a claim with respect to any
breach or default thereunder. To Sellers’ Knowledge, there are no conditions that currently exist or with
the passage of time will (i) result in a default or breach of any material term by any party to a Lease or
(ii) give rise to the right of the lessor to accelerate the obligations thereunder or modify the terms thereof.
To Sellers’ Knowledge, other than as noted on Schedule 4.6, none of the Leased Real Property is subject
to any sublease or grant to any Person of any right to the use, occupancy or enjoyment of the Leased Real
Property or any portion thereof that would materially impair the use of the Leased Real Property in the
operation of the Business. To Sellers’ Knowledge, the Leased Real Property is not subject to any
Encumbrances (other than Permitted Encumbrances) that were placed on the Leased Real Property through
the action or inaction of Sellers and materially impact the Business use of the Leased Real Property. To
Sellers’ Knowledge, the Leased Real Property is not subject to any use restrictions, exceptions, reservations
or limitations which in any material respect interfere with or impair the present and continued use thereof
in the Ordinary Course of Business. To Sellers’ Knowledge, there are no pending or threatened
condemnation or other proceedings or claims relating to any of the Leased Real Property. To Sellers’
Knowledge, the Leases with respect to the Assumed Leased Real Property will continue to be legal, valid,
binding, enforceable and in full force and effect on the same material terms immediately following the
consummation of the transactions contemplated hereby.

         4.7     Tangible Personal Property. Schedule 4.7 sets forth all leases of personal property
(“Personal Property Leases”) relating to personal property used by Sellers or to which any Seller is a party
or by which the properties or assets of any Seller are bound, in each case relating to the Business. Each
Seller has a valid and enforceable leasehold interest under each Personal Property Lease under which it is
a lessee.

         4.8     Litigation. Except as set forth on Schedule 4.8 and other than in connection with the
Bankruptcy Cases, there is no suit, action, litigation, arbitration proceeding or governmental proceeding or
audit, including appeals and applications for review, in progress, pending or, to the Sellers’ Knowledge,
threatened against or relating to any Seller or any judgment, decree, injunction, deficiency, rule or order of
any court, governmental department, commission, agency, instrumentality or arbitrator which, in any case,
might adversely affect the ability of any Seller to enter into this Agreement or to consummate the
transactions contemplated hereby and Sellers have no Knowledge of any existing ground on which any
such action, suit or proceeding may be commenced with any reasonable likelihood of success.

        4.9      Permits. Except as set forth on Schedule 4.9, Sellers are in compliance with the material
terms of all material Permits used by Sellers in the Business, and all such Permits are valid and in full force
and effect, and no proceeding is pending or, to the Knowledge of Sellers, threatened, the object of which is
to revoke, limit or otherwise affect any such Permit.

        4.10     Inventory.

                 (a)     [RESERVED].

               (b)     The Inventory is not part of or subject to a current or past recall (including, to the
Sellers’ Knowledge, any threatened recall), nor have any such recalls been pending at any time.

                (c)     To Sellers’ Knowledge, the Inventory is free of any material defect or deficiency
and is in working condition except for such failure to be in working condition which would not have a
material and adverse effect on the Inventory taken as a whole.



                                                      17
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                   Desc Main
                                      Document      Page 27 of 58


                 (d)      Sellers do not hold any Inventory on consignment.

         4.11    Contracts. The Assigned Contracts, together with the Contracts set forth on Schedule 4.11
that are Excluded Assets, include all Contracts material to the ownership and/or operation of the Business.
Except as set forth on Schedule 4.11, Sellers have not, and, to Sellers’ Knowledge, no other party to any
Assigned Contract has, commenced any action against any of the parties to any Assigned Contract or given
or received any written notice of any default or violation under any Assigned Contract that has not been
withdrawn or dismissed except to the extent such default or violation will be cured as a result of the payment
of the applicable Cure Costs or Assumed Leased Real Property Cure Costs. Assuming payment of the Cure
Costs or Assumed Leased Real Property Cure Costs, as applicable, each Assigned Contract is, or will be
upon the Closing, valid, binding and in full force and effect in accordance with its terms.

          4.12     Tax Returns; Taxes. Each Seller has filed or will file when due all Tax Returns pertaining
to all federal, state and local income, franchise, sales, use, payroll, excise, business, license and other Taxes
with respect to its operation of the Business or the ownership of the Purchased Assets for all periods prior
to the Closing Date. Sellers have paid or will pay all Taxes owed with respect to the Business or the
ownership of the Purchased Assets for all periods prior to the Closing Date.

        4.13     Employees.

                 (a)     Sellers have provided Purchaser with a true, complete and correct list of the
Employees as of the Agreement Date, specifying their position, FLSA classification, annual salary, target
bonus opportunity, value of accrued but unused vacation time, date of hire and current leave status. The
Sellers are in compliance in all material respects with all Laws relating to the employment of, classification
of, and termination of employment of the Employees.

                (b)     Except as set forth on Schedule 4.13(b), there are no material Actions pending or,
to the Knowledge of any Seller, threatened, against any Seller by any Employee, former employee or current
or former service provider of any Seller.

                (c)       The employment of each Employee of Sellers is at-will except as set forth on
Schedule 4.13(c). Schedule 4.13(c) lists all written (and includes a summary of all legally binding oral)
employment and consulting agreements to which any Seller is a party or by which it is bound. Complete
and correct copies of the agreements or arrangements listed and summarized on Schedule 4.13(c) have been
provided or made available to Purchaser, together with all amendments thereto.

        4.14     Labor Matters.

                 No Seller is a party to any labor or collective bargaining agreement or similar arrangement
with respect to its Employees and there are no representation or certification proceedings or petitions
seeking a representation election presently pending or, to the Knowledge of Sellers, threatened, to be
brought or filed with the National Labor Relations Board or other labor relations tribunal involving any
Seller, nor have there been any such proceedings in the last three years.

        4.15   WARN Act. No Seller has, within the ninety (90) days immediately prior to the Closing
Date, in whole or in part taken any action or actions which would, independently of the transaction
contemplated hereby, result in a plant closing or mass layoff, temporary or otherwise, within the meaning
of the WARN Act, or any similar Law.

        4.16     Absence of Certain Changes.



                                                       18
 Case 20-30149        Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                    Document      Page 28 of 58


               (a)      Since the Petition Date, there has not been a Material Adverse Effect.

                 (b)     Except as set forth on Schedule 4.16(b) or as contemplated by this Agreement,
from the Petition Date to the Agreement Date, Sellers have not:

                         (i)      except for executory contracts and unexpired leases rejected by Sellers
       pursuant to the Sale Order with the prior written consent of Purchaser, terminated, modified or
       amended any material Assigned Contract or taken any action which materially violates, materially
       conflicts with or resulted in a material breach of any provision of, or constitutes a default under, or
       give rise to the right of any counterparty to accelerate the obligations under or modify the terms of,
       any material Assigned Contract;

                         (ii)     purchased or otherwise acquired any material properties or assets (tangible
       or intangible) or sold, leased, transferred or otherwise disposed of any Purchased Assets, except for
       purchases of materials and sales of Inventory in the Ordinary Course of Business, (i) permitted,
       allowed or suffered any of the Purchased Assets to be subjected to any Encumbrance (other than
       Permitted Encumbrances), or (ii) removed any equipment or other material assets (other than
       Inventory) from the Leased Real Property other than in the Ordinary Course of Business;

                      (iii)    waived or released any claim or rights included in or related to the
       Purchased Assets or the Business, except for adjustments to the value of Inventory in the Ordinary
       Course of Business;

                        (iv)    entered into any material contractual relationship with any third party
       related to the Purchased Assets or the Business, other than in the Ordinary Course of Business;

                        (v)     other than in the Ordinary Course of Business and in a manner not material
       to the Business, increased the benefits of or compensation for Employees;

                        (vi)    suffered any damage or destruction to or loss of any assets or properties
       relating to the Purchased Assets or the Business except for any such damage as would not have a
       Material Adverse Effect on the Business taken as a whole whether or not covered by insurance;

                         (vii)   incurred any Indebtedness or paid, discharged or satisfied any claims,
       liabilities or obligations, other than the incurrence of Indebtedness under the DIP Financing
       Agreements and the payment, discharge or satisfaction in the Ordinary Course of Business of
       Liabilities incurred in the Ordinary Course of Business;

                        (viii) made or changed any Tax election, filed any amended Tax Return, entered
       into any closing agreement, settled any Tax claim or assessment, surrendered any right to claim a
       refund of Taxes, consented to any extension or waiver of the limitation period applicable to any
       Tax claim or assessment, incurred any liability for Taxes outside the ordinary course of business,
       failed to pay any Tax that became due and payable (including any estimated tax payments),
       prepared or filed any Tax Return in a manner inconsistent with past practice, or adopted or changed
       any accounting method in respect of Taxes;

                        (ix)     except for consequences directly relating to the filing of the Bankruptcy
       Cases, introduced any material change related to pricing, discounting, repairs and maintenance,
       local advertising, staffing, product offerings or any other material change to the operations of the
       Business; or



                                                    19
 Case 20-30149         Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                 Desc Main
                                     Document      Page 29 of 58


                         (x)     agreed or committed to do any of the foregoing.

      4.17   No Other Representations or Warranties. PURCHASER HEREBY ACKNOWLEDGES
AND AGREES THAT, EXCEPT AS PROVIDED IN THIS AGREEMENT OR ANY CERTIFICATE OR
DOCUMENT DELIVERED PURSUANT TO THIS AGREEMENT, SELLERS MAKE NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, ANY
MATTER RELATING TO THE PURCHASED ASSETS, THE BUSINESS OR THE ASSUMED
LIABILITIES. WITHOUT LIMITING THE FOREGOING, SELLERS HEREBY DISCLAIM ANY
WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE AS TO ANY PORTION OF THE PURCHASED ASSETS.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE FOREGOING
LIMITATIONS SHALL NOT APPLY TO, AND NOTHING HEREIN SHALL LIMIT, THE
PURCHASER’S REMEDIES IN THE EVENT OF FRAUD.

                                               ARTICLE V.

                    REPRESENTATIONS AND WARRANTIES OF PURCHASER

       Subject to the exceptions noted in the schedules delivered by Purchaser concurrently herewith,
Purchaser represents and warrants to the Sellers as follows as of the date hereof and as of the Closing Date:

        5.1     Organization and Qualification. Purchaser is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization. Purchaser has all requisite power and authority
to own, lease and operate its properties and to carry on its business (including the Business) as it is now
being conducted, except as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Purchaser’s ability to consummate the transactions contemplated hereby.

        5.2      Authority. Purchaser has the requisite power and authority to execute and deliver this
Agreement and each of the Ancillary Documents to which it is a party, to perform its obligations hereunder
and thereunder, to consummate the transactions contemplated hereby and thereby and to assume and
perform the Assumed Liabilities. The execution and delivery of this Agreement by Purchaser and each of
the Ancillary Documents to which it is a party, the performance by Purchaser of its obligations hereunder
and thereunder, the consummation of the transactions contemplated hereby and thereby and the assumption
and performance of the Assumed Liabilities have been duly and validly authorized by all necessary actions
on the part of Purchaser. This Agreement has been, and at or prior to the Closing, each of the Ancillary
Documents to which it is a party will be, duly and validly executed and delivered by Purchaser. Assuming
the due authorization, execution and delivery of this Agreement and the Ancillary Documents by the Sellers
and subject to the effectiveness of the Sale Order, this Agreement constitutes, and each Ancillary Document
to which Purchaser is a party when so executed and delivered will constitute, legal, valid and binding
obligations of Purchaser, enforceable against Purchaser in accordance with its terms.

         5.3     No Inconsistent Obligations. Neither the execution and delivery of this Agreement or any
other documents contemplated hereby, nor the consummation of the transactions contemplated herein or
therein in accordance with the Sale Order, will result in a violation or breach of, or constitute a default
under, (a) the certificate of incorporation, as amended, the bylaws, or other organizational instruments of
Purchaser, (b) any applicable ruling or order of any Governmental Body, (c) any term or provision of any
contract or agreement, (d) any writ, order, judgment, decree, law, rule, regulation or ordinance, (e) any
other commitment or restriction to which Purchaser is a party.

        5.4     Conflicts; Consents.

                                                     20
 Case 20-30149         Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                 Desc Main
                                     Document      Page 30 of 58


                 (a)     The execution, delivery and performance by Purchaser of this Agreement or any
Ancillary Document to which it is a party, the compliance by Purchaser with any of the provisions hereof
or thereof, the consummation of the transactions contemplated hereby or thereby and the taking by
Purchaser of any other action contemplated hereby or thereby, do not and will not contravene, violate or
conflict with any term or provision of its Organizational Documents.

                 (b)      Except as set forth on Schedule 5.4(b), no consent, waiver, approval, order or
authorization of, or registration, qualification, designation or filing with any Person or Governmental Body
is required in connection with the execution, delivery and performance by Purchaser of this Agreement or
the Ancillary Documents to which it is a party, the compliance by Purchaser with any of the provisions
hereof or thereof, the consummation of the transactions contemplated hereby or thereby, the assumption
and performance of the Assumed Liabilities or the taking by Purchaser of any other action contemplated
hereby or thereby, other than such filings, notices or consents, the failure of which to make or obtain would
not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect on
Purchaser’s ability to perform its obligations under this Agreement and the Ancillary Documents to which
it is a party, to assume and perform the Assumed Liabilities or to consummate on a timely basis the
transactions contemplated hereby or thereby.

        5.5      Brokers. Except as set forth on Schedule 5.5, no Person has acted, directly or indirectly,
as a broker, finder or financial advisor for Purchaser in connection with the transactions contemplated by
this Agreement and Sellers are not and will not become obligated to pay any fee or commission or like
payment to any broker, finder or financial advisor as a result of the consummation of the transactions
contemplated by this Agreement based upon any arrangement made by or on behalf of Purchaser.

        5.6      Adequate Assurances Regarding Assigned Contracts. As of the Closing, Purchaser will be
capable of satisfying the adequate assurance of future performance conditions contained in sections
365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to the Assigned Contracts, subject to the
fulfillment by the Sellers of the conditions set forth in Section 3.2(n) of this Agreement.

         5.7     No Litigation. To Purchaser’s knowledge, there are no actions, suits, claims,
investigations, hearings, or proceedings of any type pending (or, to the knowledge of Purchaser, threatened)
instituted against Purchaser challenging the legality of the transactions contemplated in this Agreement
(other than with respect to any objection which may be filed in connection with the Bankruptcy Cases),
except as would not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect on the Purchaser’s ability to consummate the transactions contemplated hereby.

         5.8    Sufficiency of Funds. Purchaser has sufficient cash on hand or other sources of
immediately available funds to enable it to make payment of the Purchase Price and consummate the
transactions contemplated hereunder.

      5.9   Due Diligence. SELLERS HEREBY ACKNOWLEDGE AND AGREE THAT, EXCEPT
AS PROVIDED IN THIS AGREEMENT OR ANY CERTIFICATE OR DOCUMENT DELIVERED
PURSUANT TO THIS AGREEMENT, PURCHASER MAKES NO REPRESENTATIONS OR
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO ANY MATTER
RELATING TO THE PURCHASED ASSETS. THE FOREGOING LIMITATIONS SHALL NOT
APPLY TO, AND NOTHING HEREIN SHALL LIMIT, THE SELLERS’ REMEDIES IN THE EVENT
OF FRAUD.




                                                     21
 Case 20-30149         Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                     Document      Page 31 of 58


                                               ARTICLE VI.

                                               EMPLOYEES

        6.1     Employee Matters.

                 (a)      The Purchaser intends to extend offers of employment (which may be for
employment with Purchaser or any of its Affiliates) to substantially all of the restaurant-level Employees
as of the Closing Date. Sellers will make available to Purchaser a correct and complete list of all their then
current restaurant-level Employees within five (5) days after the Agreement Date, and again thirty (30) days
prior to the Closing Date, ten (10) days prior to the Closing Date and also on the Closing Date. Consistent
with applicable law, the Sellers shall provide Purchaser access to their personnel records and personnel files
and shall provide such other information regarding their restaurant-level Employees as Purchaser may
reasonably request. All such restaurant-level Employees who accept such offers of employment, and
commence such employment immediately after the Closing, with Purchaser or its Affiliates are hereinafter
referred to as the “Transferred Employees”. Effective as of immediately before the Closing, each Seller
shall terminate the employment of its respective Employees who have accepted offers of employment with
Purchaser or its Affiliates.

                 (b)      Subject to Purchaser’s right to terminate any Transferred Employees, Purchaser
shall provide, or shall cause one of its Affiliates to provide, for a period of one year from and after the
Closing Date, each Transferred Employee with compensation and benefits (excluding, for this purpose,
equity-based compensation, defined benefit pension, and retiree medical and life benefits) that are, in the
aggregate, substantially comparable to those provided to such Transferred Employees as of the Agreement
Date. For purposes of eligibility, vesting, and participation (but not benefit accrual) under any Purchaser
plans and programs providing employee benefits to Transferred Employees after the Closing Date (the
“Post-Closing Plans”), each Transferred Employee shall be credited with his or her years of service with
Sellers before the Closing Date to the same extent as such Transferred Employee was entitled, before the
Closing Date, to credit for such service under substantially similar Benefit Plans in which such Transferred
Employees participated before the Closing Date (such Seller plans, the “Seller Benefit Plans”), except to
the extent such credit would result in a duplication of benefits and only to the extent that such service was
relevant for such determination under the corresponding Seller Benefit Plan.

                (c)      For purposes of each Post-Closing Plan providing medical, dental, hospital,
pharmaceutical or vision benefits to any Transferred Employee, to the extent permitted under the applicable
Post-Closing Plan(s), Purchaser shall use commercially reasonable efforts to cause to be waived all pre-
existing condition exclusions and actively-at-work requirements of such Post-Closing Plan for such
Transferred Employee and his or her covered dependents (unless such exclusions or requirements were
applicable under the comparable Seller Benefit Plan). In addition, to the extent permitted under the
applicable Post-Closing Plan(s), Purchaser shall use reasonable efforts to cause any co-payments,
deductibles and other eligible expenses incurred by such Transferred Employee and/or his or her covered
dependents under any Seller Benefit Plan providing, medical, dental, hospital, pharmaceutical or vision
benefits during the plan year prior to the Closing Date to be credited for purposes of satisfying all
deductible, coinsurance and maximum out-of-pocket requirements applicable to such Transferred
Employee and his or her covered dependents for the applicable plan year of each comparable Post-Closing
Plan in which he or she participates, and solely to the extent such amounts were credited for such purpose
under the comparable Seller Benefit Plan.

                (d)     The Sellers shall be responsible for the payment of any severance payment or
benefits that become due to any current or former employee, officer, director, member, partner or
independent contractor as a result of the termination of such individual by any Seller or ERISA Affiliate

                                                     22
 Case 20-30149         Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                 Desc Main
                                     Document      Page 32 of 58


thereof. The Sellers shall be responsible for all legally mandated health care continuation coverage for
their, and their ERISA Affiliates’, current and former employees (and their qualified beneficiaries) who
had or have a loss of coverage due to a “qualifying event” (within the meaning of Section 603 of ERISA)
which occurred or occurs on or prior to the Closing Date including, without limitation, any loss of coverage
that results directly or indirectly from the transactions contemplated by this Agreement.

                 (e)      On and following the Agreement Date, Sellers and Purchaser shall reasonably
cooperate in all matters reasonably necessary to effect the transactions contemplated by this Section 6.1,
including exchanging information and data relating to workers’ compensation, employee benefits and
employee benefit plan coverage, and in obtaining any governmental approvals required hereunder, except
as would result in the violation of any applicable Law, including without limitation, any Law relating to the
safeguarding of data privacy.

                (f)      The provisions of this Section 6.1 are for the sole benefit of the parties to this
Agreement only and shall not be construed to grant any rights, as a third party beneficiary or otherwise, to
any person who is not a party to this Agreement, nor shall any provision of this Agreement be deemed to
be the adoption of, or an amendment to, any employee benefit plan, as that term is defined in Section 3(3)
of ERISA, or otherwise to limit the right of Purchaser or the Sellers to amend, modify or terminate any such
employee benefit plan. Nothing herein, expressed or implied, shall confer upon any Employee (including
any Transferred Employee) any rights or remedies (including, without limitation, any right to employment
or continued employment for any specified period) of any nature or kind whatsoever, under or by reason of
any provision of this Agreement.

                                              ARTICLE VII.

                                  BANKRUPTCY COURT MATTERS

         7.1      Approval of Bid Protections; Franchisor Rights. Subject to the entry of the Bidding
Procedures Order, in consideration for Purchaser having expended considerable time and expense in
connection with this Agreement and the negotiation hereof and the identification and quantification of
assets of Sellers, Sellers shall pay in cash to Purchaser promptly upon the effective date of termination of
this Agreement in accordance with, and only to the extent provided in, the provisions of Section 3.5, the
Bid Protections. The obligations of Sellers to pay the Bid Protections shall (i) be entitled to an
administrative expense claim status under sections 503(b) and 507 of the Bankruptcy Code against the
Sellers, and (ii) survive the termination of this Agreement in accordance with Section 3.6. The Bidding
Procedures Order shall approve the Bid Protections as set forth in this paragraph. In addition, the Bidding
Procedures Order shall provide that the Purchaser, or the appropriate Affiliate of Purchaser, in its capacity
as franchisor to the Sellers, shall retain any applicable consent rights arising under applicable Law or
contract, based upon whether any Competing Bid (as defined below) qualifies as a potential Sonic
franchisee, consistent with Sonic’s standards and qualifications employed in the Ordinary Course of
Business, it being understood that such franchisor shall retain all rights in connection with Cure Costs
associated with existing franchise agreements in the event of a third party bidder is the eventual purchaser
of the Sellers’ assets.

        7.2     Competing Bid and Other Matters.

                (a)     The Sellers shall file with the Bankruptcy Court by no later than (i) February 17,
2020, an application or motion seeking approval of the Bidding Procedures Order (the “Sale and Bidding
Procedures Motion”) and the Sellers’ authority to enter into this Agreement, and (ii) February 21, 2020, a
supplement to the Sale and Bidding Procedures Motion containing the form of this Agreement, without



                                                     23
 Case 20-30149         Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                     Document      Page 33 of 58


schedules; provided, that the Sale and Bidding Procedures Motion shall be in form and substance acceptable
to Purchaser, in its sole discretion.

                  (b)    This Agreement and the transactions contemplated hereby are subject to Sellers’
right and ability to consider higher or better competing bids with respect to the Business and a material
portion of the Purchased Assets pursuant to the Bidding Procedures Order (each a “Competing Bid”).
Following completion of the Auction, if Purchaser is the Prevailing Bidder, Sellers shall not initiate contact
with, solicit or encourage submission of any inquiries, proposals or offers by, any Person in connection
with any sale or other disposition of the Purchased Assets. In addition, unless otherwise directed by the
Bankruptcy Court, Sellers shall not after completion of the Auction respond to or pursue any proposed
Alternative Transaction or perform any other acts related thereto.

                  (c)     If an Auction is conducted, and Purchaser is not the prevailing party at the
conclusion of such Auction (such prevailing party, the “Prevailing Bidder”), Purchaser shall, if its bid is
determined to be the next highest bid serve as a back-up bidder (the “Back-up Bidder”) and keep
Purchaser’s bid to consummate the transactions contemplated by this Agreement on the terms and
conditions set forth in this Agreement open and irrevocable until the earlier of (i) 5:00 p.m. (prevailing
Eastern time) on the date which is 15 days after the date of the Sale Hearing (the “Outside Back-up Date”);
or (ii) the date of closing of an Alternative Transaction with the Prevailing Bidder. Following the Sale
Hearing and prior to the Outside Back-up Date, if the Prevailing Bidder fails to consummate the applicable
Alternative Transaction as a result of a breach or failure to perform on the part of such Prevailing Bidder,
the Back-up Bidder will be deemed to have the new prevailing bid, and Sellers will be authorized, without
further order of the Bankruptcy Court, to consummate the transactions contemplated by this Agreement on
the terms and conditions set forth in this Agreement with the Back-up Bidder.

              (d)     The Sellers shall promptly serve true and correct copies of the Sale and Bidding
Procedures Motion and all related pleadings in accordance with the Bidding Procedures Order, the
Bankruptcy Code, the Bankruptcy Rules and any other applicable order of the Bankruptcy Court.

        7.3     Sale Order. The Sale Order shall be entered by the Bankruptcy Court. The Sale Order
shall, among other things, (i) approve, pursuant to sections 105, 363 and 365 of the Bankruptcy Code,
(A) the execution, delivery and performance by Sellers of this Agreement, (B) the sale of the Purchased
Assets to Purchaser on the terms set forth herein and free and clear of all Encumbrances (other than
Encumbrances included in the Assumed Liabilities and Permitted Encumbrances), and (C) the performance
by Sellers of their respective obligations under this Agreement; (ii) authorize and empower Sellers to
assume and assign to Purchaser the Assigned Contracts; and (iii) find that Purchaser is a “good faith” buyer
within the meaning of section 363(m) of the Bankruptcy Code, not a successor to any Sellers and grant
Purchaser the protections of section 363(m) of the Bankruptcy Code. Purchaser agrees that it will promptly
take such actions as are reasonably requested by Sellers to assist in obtaining Bankruptcy Court approval
of the Sale Order, including furnishing affidavits or other documents or information for filing with the
Bankruptcy Court for purposes, among others, of (a) demonstrating that Purchaser is a “good faith”
purchaser under section 363(m) of the Bankruptcy Code, and (b) establishing adequate assurance of future
performance within the meaning of section 365 of the Bankruptcy Code.

        7.4      Contracts. Sellers shall serve on all non-Seller counterparties to all of their Contracts a
notice specifically stating that Sellers are or may be seeking the assumption and assignment of such
Contracts and shall notify such non-Seller counterparties of the deadline for objecting to the Cure Costs or
Assumed Leased Real Property Cure Costs, if any, which deadline shall not be less than three (3) Business
Days prior to the Sale Hearing.




                                                     24
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                      Document      Page 34 of 58


         7.5      Bankruptcy Filings. From and after the Agreement Date and until the Closing Date, Sellers
shall deliver to Purchaser drafts of any and all material pleadings, motions, notices, statements, schedules,
applications, reports and other papers to be filed or submitted in connection with this Agreement for
Purchaser’s prior review and comment, and such filings shall be acceptable to Purchaser in its sole
discretion to the extent they relate to the Purchased Assets, any Assumed Liabilities or any of Purchaser’s
obligations hereunder. Sellers agree to diligently prosecute the entry of the Bidding Procedures Order and
the Sale Order. In the event the entry of the Bidding Procedures Order or the Sale Order shall be appealed,
Sellers shall use their best efforts to defend such appeal. Sellers shall comply with all notice requirements
(i) of the Bankruptcy Code and the Bankruptcy Rules, or (ii) imposed by the Sale Order, in each case, in
connection with any pleading, notice or motion to be filed in connection herewith.

         7.6      Sale Free and Clear. Sellers acknowledge and agree, and the Sale Order shall provide that,
on the Closing Date and concurrently with the Closing, all then existing or thereafter arising obligations,
Liabilities and Encumbrances of, against or created by Sellers or their bankruptcy estate, to the fullest extent
permitted by section 363 of the Bankruptcy Code, shall be fully released from and with respect to the
Purchased Assets. On the Closing Date, the Purchased Assets shall be transferred to Purchaser free and
clear of all obligations, Liabilities and Encumbrances, other than Permitted Encumbrances and the Assumed
Liabilities to the fullest extent permitted by Section 363 of the Bankruptcy Code.

                                               ARTICLE VIII.

                                   COVENANTS AND AGREEMENTS

         8.1     Conduct of Business of Sellers. During the Pre-Closing Period, Sellers shall use
commercially reasonable efforts, except as otherwise required, authorized or restricted pursuant to the
Bankruptcy Code or an Order of the Bankruptcy Court, to operate the Business in the Ordinary Course of
Business (among other things, Sellers will not incur unreasonable liabilities, including, without limitation,
inappropriate increases in Inventory or factoring of accounts receivable). Sellers shall use commercially
reasonable efforts to (A) preserve intact their respective business organizations, (B) maintain the Business
and the Purchased Assets (normal wear and tear excepted), (C) keep available the services of their
respective officers and Employees, (D) maintain satisfactory relationships with licensors, licensees,
suppliers, contractors, distributors, consultants, customers, vendors and others having business
relationships with Sellers in connection with the operation of the Business (other than payment of pre-
petition claims), (E) pay all of their respective post-petition obligations in the Ordinary Course of Business,
and (F) continue to operate the Business and Purchased Assets in all material respects in compliance with
all Laws applicable to the Business and Sellers. Without limiting the generality of the foregoing, and except
(i) as otherwise expressly provided in or contemplated by this Agreement, (ii) as required pursuant to the
Bankruptcy Code or an Order of the Bankruptcy Court or (iii) in connection with the consummation of an
Alternative Transaction, on or prior to the Closing Date, Sellers may not, without the prior written consent
of Purchaser, take any of the following actions with respect to the Business or the Purchased Assets:

                   (a)     other than as set forth in Schedule 8.1(a), (i) modify in any manner the
compensation of any of the Employees or officers, or accelerate the payment of any such compensation
(other than such that the liability associated with such modification is excluded from the Assumed
Liabilities), (ii) grant any (a) bonuses, whether monetary or otherwise, (b) increase wages or salary or
(c) increase other compensation or material benefits, in any case, in respect of any current or former
employee, independent contractor, director or officer of the Sellers;

               (b)     other than as set forth in Schedule 8.1(b), engage any new Employee other than in
the Ordinary Course of Business, provided, however, that Sellers shall not engage any new Employee or



                                                      25
 Case 20-30149          Doc 102      Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                     Document      Page 35 of 58


terminate any existing Employee without cause, in either case whose aggregate total compensation exceeds
$50,000.00;

                 (c)     except as set forth in Schedule 8.1(c), remove or permit to be removed from any
building, facility, or real property any asset, equipment, machinery or any Inventory (other than in
connection with the sale of Inventory in the Ordinary Course of Business);

                  (d)     sell, lease or otherwise dispose of, mortgage, hypothecate or otherwise encumber
any asset (other than sales of Inventory in the Ordinary Course of Business and other than any liens provided
for in the DIP Order);

                 (e)     except in accordance with the DIP Budget, enter into, amend, terminate or renew
any Contract;

                 (f)     amend or modify the DIP Credit Agreement, without the consent of the DIP
Lender;

                 (g)     make any capital expenditures except in accordance with the DIP Budget;

               (h)    incur any Indebtedness for borrowed money other than pursuant to the DIP
Financing Agreements;

                (i)      fail to use commercially reasonable efforts to renew and maintain all material
Permits of Sellers, used in the operation of the Business or the Purchased Assets;

                 (j)     make any unusual or extraordinary efforts to collect any outstanding Accounts
Receivable or intercompany obligation, liability or Indebtedness, give any discounts or concessions for
early payment of such accounts receivable or intercompany obligation, liability or Indebtedness, other than
discounts consistent with past practice and given by the Business in the Ordinary Course of Business and
make any sales of, or, other than liens provided for in the DIP Order, convey any interest in, any accounts
receivable or intercompany obligation, liability or Indebtedness to any third party;

                 (k)      other than transactions pursuant to agreements or arrangements in effect on the
Petition Date as set forth on Schedule 8.1(k) or that are otherwise specifically set forth in the DIP Budget,
engage in any transaction with any Affiliate, subsidiary, shareholder, officer or director of any Seller, incur
or assume any long term or short term debt with or on behalf of any such Person or guarantee, endorse or
otherwise be liable or responsible (whether directly, indirectly, contingently or otherwise) for the
obligations of any such Person;

                 (l)     make any change in their method of accounting, except as required by GAAP;

                 (m)     fail to maintain any insurance policy in effect on the date hereof or amend any such
policy (other than extensions, replacements or amendments thereof in the Ordinary Course of Business);

                 (n)     accelerate the payment or funding of any obligation, Liability or Indebtedness of
any Seller;

                (o)      make or change any Tax election, file any Tax Return (other than consistent with
past practice and applicable Law), file any amended Tax Return, enter into any closing agreement, settle
any Tax claim or assessment, surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment, incur any liability for Taxes


                                                      26
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                    Desc Main
                                      Document      Page 36 of 58


outside the Ordinary Course of Business, fail to pay any Tax that becomes due and payable (including any
estimated tax payments), prepare or file any Tax Return in a manner inconsistent with past practice, or
adopt or change any accounting method in respect of Taxes;

                (p)     establish, enter into, terminate, adopt or amend any Benefit Plan (other than
amendments required by Law or to maintain the tax qualified status of any Benefit Plan under
Section 401(a) of the Code), or any other plan, trust, policy, agreement, program or arrangement for the
benefit of any current or former employees or other service providers, including but not limited to, any
change in control or severance agreement;

                 (q)     loan to, or enter into any other similar transaction with, any employee, officer,
director, or independent contractor;

                 (r)      settle or agree to settle any pending or threatened Action or litigation;

                 (s)      other than sales of Inventory in the Ordinary Course of Business, sell, pledge,
assign or transfer to any other Person, or grant, create, incur, assume or suffer to exist any postpetition lien
on any Purchased Assets, whether now existing or hereafter transferred hereunder, or any interest, therein,
and the Sellers will not sell, pledge, assign or suffer to exist any lien on its interest in the Purchased Assets.
The Sellers will promptly notify the Purchaser of the existence of any lien placed on any Purchased Assets
after the Agreement Date;

                 (t)      consolidate with or merge into any other Person or convey or transfer its properties
and assets substantially as an entirety to any Person, or, except for sales of Inventory in the Ordinary Course
of Business, sell or assign with or without recourse any Purchased Asset or any interest therein; and

                 (u)      agree, whether in writing or otherwise, to do any of the foregoing.

         8.2     Access to Information. Sellers agree that, between the Agreement Date and the earlier of
the Closing Date and the date on which this Agreement is terminated in accordance with Section 3.4,
Purchaser shall be entitled, through its officers, employees, legal counsel, accountants and other authorized
representatives, agents and contractors (“Representatives”), to have such reasonable access to and make
such reasonable investigation and examination of the books and records, properties, businesses, assets,
Employees, accountants, auditors, counsel and operations of Sellers as Purchaser’s Representatives may
reasonably request, but excluding any Consolidated Tax Return. Any such investigations and examinations
shall be conducted during regular business hours upon reasonable advance notice and under reasonable
circumstances. Each Seller shall use commercially reasonable efforts to cause its Representatives to
reasonably cooperate with Purchaser and Purchaser’s Representatives in connection with such
investigations and examinations, and Purchaser shall, and use its commercially reasonably efforts to cause
its Representatives to, reasonably cooperate with the Sellers and their respective Representatives, and shall
use its commercially reasonable efforts to minimize any disruption to the Business.

         8.3     Assignability of Certain Contracts. To the extent that the assignment to Purchaser of any
Assigned Contract pursuant to this Agreement is not permitted without the consent of a third party and such
restriction cannot be effectively overridden or canceled by the Sale Order or other related order of the
Bankruptcy Court, then this Agreement will not be deemed to constitute an assignment of or an undertaking
or attempt to assign such Contract or any right or interest therein unless and until such consent is obtained;
provided, however, that the Parties will use their commercially reasonable efforts, before the Closing, to
obtain all such consents; provided, further, that if any such consents are not obtained prior to the Closing
Date, Sellers and Purchaser will reasonably cooperate with each other in any lawful and feasible
arrangement designed to provide Purchaser with the benefits and obligations of any such Contract and


                                                       27
 Case 20-30149          Doc 102      Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                     Document      Page 37 of 58


Purchaser shall be responsible for performing all obligations under such Contract required to be performed
by Sellers on or after the Closing Date to the extent set forth in this Agreement.

       8.4      Rejected Contracts. Sellers shall not reject any Assigned Contract in any bankruptcy
proceeding following the Agreement Date without the prior written consent of Purchaser, which Purchaser
may withhold, condition or delay, in its sole discretion.

        8.5      Reasonable Efforts; Cooperation.

                  (a)     Subject to the other provisions hereof, and unless this Agreement is terminated in
accordance with its terms, each Party shall use its commercially reasonable efforts to perform its obligations
hereunder and to take, or cause to be taken, and do, or cause to be done, all things necessary, proper, or
advisable under applicable Law to cause the transactions contemplated herein to be effected as soon as
practicable, but, in any event, on or prior to the Outside Date, in accordance with the terms hereof and shall
cooperate in a commercially reasonable manner with each other Party and its Representatives in connection
with any step required to be taken as a part of its obligations hereunder.

                (b)     In the event that any of the Parties to this Agreement discovers a Contract related
to the Business, the Purchased Assets or the Assumed Liabilities during the period from and after the
Agreement Date, and such Contract (i) was unknown as of the Agreement Date, (ii) is a Contract that
Purchaser wishes to assume the rights and obligations of and (iii) such Contract would not be deemed a
Rejected Contract by Sellers, Purchaser and Sellers shall execute, acknowledge and deliver such other
instruments and take such further actions as are reasonably practicable for Purchaser to assume the rights
and obligations under such Contract.

                (c)      The obligations of Sellers pursuant to this Section 8.5 shall be subject to any orders
entered, or approvals or authorizations granted or required, by or under the Bankruptcy Court or the
Bankruptcy Code (including in connection with the Bankruptcy Cases), and each of Seller’s obligations as
a debtor-in-possession to comply with any order of the Bankruptcy Court (including the Bidding Procedures
Order and the Sale Order) and Sellers’ duty to seek and obtain the highest or otherwise best price for the
Business as required by the Bankruptcy Code.

                 (d)      Sellers, on the one hand, and Purchaser, on the other hand, (i) shall promptly
inform each other of any communication from any Governmental Body concerning this Agreement, the
transactions contemplated hereby, and any filing, notification, or request for approval and (ii) shall permit
the other to review in advance, with a reasonable opportunity for comment thereon, any proposed written
or material oral communication or information submitted to any such Governmental Body in response
thereto. In addition, none of Parties shall agree to participate in any meeting with any Governmental Body
with respect to any filings, investigation, or other inquiry with respect to this Agreement or the transactions
contemplated hereby, unless such Party consults with the other Parties in advance and, unless prohibited by
any such Governmental Body, gives the other Parties the opportunity to attend and participate, in each case
to the maximum extent practicable. Subject to restrictions under any Order or Law, Purchaser, on the one
hand, and Sellers, on the other hand, shall furnish the other with copies of all correspondences, filings, and
communications (and memoranda setting forth the substance thereof) between it and its Affiliates and their
respective Representatives on the one hand, and the Governmental Body or members of its staff on the
other hand, with respect to this Agreement, the transactions contemplated hereby (excluding documents
and communications which are subject to preexisting confidentiality agreements or to the attorney-client
privilege or work product doctrine or which refer to valuation of the Business), or any such filing,
notification, or request for approval. Each Party shall also furnish the other Party with such necessary
information and assistance as such other Party and its Affiliates may reasonably request in connection with
their preparation of necessary filings, registration, or submissions of information to the Governmental Body

                                                      28
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                   Desc Main
                                      Document      Page 38 of 58


in connection with this Agreement, the transactions contemplated hereby and any such filing, notification,
or request for approval. Each Party shall be responsible for payment of its own respective costs and expenses
(including attorneys’ fees and other legal fees and expenses) in respect of such actions.

                 (e)     Sellers shall reasonably assist the Purchaser, upon Purchaser’s request and at
Purchaser’s cost and expense, in the Purchaser’s submission of all required filings, notifications, or
applications to all applicable Governmental Bodies in connection with or arising from the transactions
contemplated by this Agreement, including without limitation, the transfer of the Permits to the Purchaser
or its designee.

         8.6      Further Assurances. Each Party shall execute and cause to be delivered to each other Party
such instruments and other documents, and shall take such other actions, as such other Party may reasonably
request (prior to, at or after the Closing) for the purpose of carrying out or evidencing any of the transactions
contemplated by this Agreement. After the Closing, each Seller shall promptly transfer or deliver to
Purchaser cash, checks (which shall be properly endorsed) or other property that any Seller may receive in
respect of any deposit, prepaid expense, receivable or other item that constitutes part of the Purchased
Assets or relates to the Assumed Liabilities. After the Closing, Purchaser shall promptly transfer or deliver
to Sellers cash, checks (which shall be properly endorsed) or other property that Purchaser may receive in
respect of any deposit, prepaid expense, receivable or other item that constitutes part of the Excluded Assets
or relates to the Excluded Liabilities.

         8.7     Notification of Certain Matters. Sellers shall give prompt notice to Purchaser, and
Purchaser shall give prompt notice to Sellers, of (i) any notice or other communication from any Person
alleging that the consent of such Person which is or may be required in connection with the transactions
contemplated by this Agreement or the Ancillary Documents is not likely to be obtained prior to Closing,
(ii) any written objection or proceeding that challenges the transactions contemplated hereby or the entry
of the approval of the Bankruptcy Court and (iii) the status of matters relating to the completion of the
transactions contemplated hereby, including promptly furnishing the other with copies of notices or other
communications received by Sellers or Purchaser or by any of their respective Affiliates (as the case may
be), from any third party and/or any Governmental Body with respect to the transactions contemplated by
this Agreement.

         8.8     Confidentiality. Following the completion of the Auction, Sellers agree (A) not to disclose
to any Person, or use or otherwise exploit for their benefit any confidential information regarding the
Business, the Purchased Assets or the Assumed Liabilities or any of the discussions or negotiations
conducted with Purchaser in connection with this Agreement and (B) to take all appropriate steps, to
safeguard such confidential information and to protect it against disclosure, misuse, loss, or theft, provided,
that obligations under (A) above shall not apply to information that becomes generally available to the
public other than as a result of the breach of this Section 8.8 or information not otherwise known by the
Sellers that becomes available to any Seller from a Person other than Purchaser without any breach of such
Person’s confidentiality obligations to any other Person. Notwithstanding the foregoing, Sellers shall be
entitled to disclose (i) any information required to be disclosed by Sellers to the Bankruptcy Court, the
United States Trustee, parties in interest in the Bankruptcy Cases, other Persons bidding on assets of Sellers,
(ii) any information required to be disclosed by Sellers pursuant to any applicable Law (including, without
limitation, the Bankruptcy Code), legal proceeding, or Governmental Body, or (iii) any information to
Sellers’ counsel and advisors; provided, that, in each case, (x) such disclosure shall be limited to the
information that is so required to be disclosed and to the Person(s) to whom such disclosure is required, (y)
such counsel and advisors have agreed not to disclose or use such confidential information except under
the conditions that Sellers are permitted to disclose or use such information pursuant to this Section 8.8 and
(z) if information is required to be disclosed pursuant to clauses (i) or (ii) above, Sellers shall provide
Purchaser with prompt notice of such requirement prior to making any disclosure so that Purchaser may

                                                       29
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                      Document      Page 39 of 58


seek at its own cost and expense an appropriate protective order. Notwithstanding anything in this Section
8.8 to the contrary, unless disclosure is required by applicable Law, the confidentiality of any trade secrets
of the Business shall be maintained by Sellers and their Affiliates or Representatives for so long as such
trade secrets continue to be entitled to protection as trade secrets of the Business.

        8.9      Preservation of Records. Sellers (or any subsequently appointed bankruptcy estate
representative, including, but not limited to, a trustee, a creditor trustee, or a plan administrator) and
Purchaser agree that each of them shall preserve and keep the books and records held by it relating to the
pre-Closing Business for the period commencing on the Agreement Date and ending on the earlier of (i)
such date on which an orderly wind-down of the Sellers’ operations has occurred in the reasonable judgment
of Purchaser and Sellers and (ii) the 36 month anniversary of the Agreement Date, and during such period
each of Sellers and Purchaser shall make such books and records available to the other Parties (and permit
such other Party to make extracts and copies of such books and records at its own expense) as may be
reasonably required by such Party in connection with, among other things, any insurance claims by, legal
proceedings, or Tax audits against or governmental investigations of Sellers or Purchaser or in order to
enable Sellers or Purchaser to comply with their respective obligations under this Agreement and each other
agreement, document, or instrument contemplated hereby or thereby. In the event any Party wishes to
destroy such records during such 36-month period, such Party shall first provide ten (10) business days’
prior written notice to the other, and such other Party shall have the right, at its option and expense, to take
possession of such records within five (5) business days after notice thereof.

         8.10    Publicity. Neither Sellers nor Purchaser shall issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby without obtaining the
prior written approval of the other party hereto, which approval will not be unreasonably withheld or
delayed, unless, in the sole judgment of Purchaser or Seller, disclosure is otherwise required by applicable
Law or by the Bankruptcy Court with respect to filings to be made with the Bankruptcy Court in connection
with this Agreement or by the applicable rules of any stock exchange on which Purchaser lists securities,
provided that the party intending to make such release shall use its best efforts consistent with such
applicable Law or Bankruptcy Court requirement to consult with the other party with respect to the text
thereof.

        8.11    Material Adverse Effect. Sellers shall promptly inform Purchaser in writing of the
occurrence of any event that has had, or is reasonably expected to have, a Material Adverse Effect.

         8.12    Casualty Loss. Notwithstanding any provision of this Agreement to the contrary, if, before
the Closing, all or any portion of the Purchased Assets is (a) condemned or taken by eminent domain, or
(b) is damaged or destroyed by fire, flood or other casualty, Sellers shall notify Purchaser promptly in
writing of such fact, (i) in the case of condemnation or taking, Sellers shall assign or pay, as the case may
be, any proceeds thereof to Purchaser at the Closing, and (ii) in the case of fire, flood or other casualty,
Sellers shall assign the insurance proceeds therefrom to Purchaser at Closing. Notwithstanding the
foregoing, the provisions of this Section 8.12 shall not in any way modify Purchaser’s other rights under
this Agreement, including any applicable right to terminate the Agreement if any condemnation, taking,
damage or other destruction resulted in a Material Adverse Effect.

         8.13    No Successor Liability. The Parties intend that, except where expressly prohibited under
applicable Law, upon the Closing, Purchaser shall not be deemed to: (i) be the successor of Sellers,
(ii) have, de facto, or otherwise, merged with or into Sellers, (iii) be a mere continuation or substantial
continuation of Sellers or the enterprise(s) of Sellers, or (iv) be liable for any acts or omissions of Sellers
in the conduct of the Business or arising under or related to the Purchased Assets other than as set forth in
this Agreement. Without limiting the generality of the foregoing, and except as otherwise provided in this
Agreement, the Parties intend that Purchaser shall not be liable for any Encumbrance (other than Assumed

                                                      30
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                    Desc Main
                                      Document      Page 40 of 58


Liabilities and Permitted Encumbrances) against Sellers or any of Sellers predecessors or Affiliates, and
Purchaser shall have no successor or vicarious liability of any kind or character whether known or unknown
as of the Closing Date, whether now existing or hereafter arising, or whether fixed or contingent, with
respect to the Business, the Purchased Assets or any Liabilities of Sellers arising prior to the Closing Date.
The Parties agree that the provisions substantially in the form of this Section 8.13 shall be reflected in the
Sale Order.

        8.14     Update of Disclosure Schedules.

                 (a)       Each Party has the continuing right and obligation (a) to supplement, modify or
amend, with respect to any matter hereafter arising or events or conditions arising after the date hereof and
prior to the Closing, the information required to be set forth on the schedules to this Agreement with respect
to any matter hereafter arising or discovered which, if existing or known at the Agreement Date, would
have been required to have been set forth on such Disclosure Schedules, and (b) if necessary or appropriate
to correct any inaccuracy in a representation made by such Party, to add any schedules with a corresponding
reference in this Agreement (such information and additional schedules collectively being called the
“Updating Information”); and

                 (b)       To the extent Updating Information contains Liabilities, all such Liabilities shall
be Excluded Liabilities and Purchaser shall not assume nor be deemed to have assumed such excess
Liabilities unless (i) Purchaser agrees to assume such Liabilities in writing or (ii) such Liabilities fall within
the definition of Assumed Liabilities.

                  (c)      Notwithstanding anything to the contrary contained herein, the Purchaser shall be
entitled to remove and leave behind with Seller, in its sole discretion, any Sonic restaurant franchise location
and the Purchased Assets (and liabilities associated therewith) located at such Sonic restaurant franchise
location so long as no reduction in Purchase Price is made as a result of such removal. Purchaser shall
deliver notice to the Sellers of any such removal promptly after making such determination, but in any event
at least 2 Business Days prior to the Closing Date. In addition, the Purchaser and the Sellers shall have the
right to modify the schedules attached hereto to their mutual satisfaction until ____________ __, 2020 or
such later date as the parties may otherwise agree.

                                                 ARTICLE IX.

                                        CONDITIONS TO CLOSING

         9.1    Conditions Precedent to the Obligations of Purchaser and Sellers. The respective
obligations of each Party to this Agreement to consummate the transactions contemplated by this
Agreement are subject to the satisfaction (or to the extent permitted by Law, written waiver by each of the
Sellers and Purchaser) on or prior to the Closing Date, of each of the following conditions:

                  (a)     there shall not be in effect, enacted, enforced or entered by a Governmental Body
any Law, Order, writ, injunction, judgment, decision or decree preventing, enjoining, restraining, making
illegal, or otherwise prohibiting the consummation of the transactions contemplated by this Agreement or
the Ancillary Documents; provided, however, that (i) the right to terminate this Agreement pursuant to this
Section 9.1(a) shall not be available to any Party whose breach of any of its representations, warranties,
covenants or agreements contained herein results in such Order, writ, injunction, judgment, decision or
decree, and (ii) the Party seeking to terminate this Agreement (and its Affiliates) shall have used reasonable
best efforts to have such Law declared invalid or inapplicable or such Order, writ, injunction, judgment,
decision or decree vacated;



                                                       31
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                      Document      Page 41 of 58


                (b)    the Bankruptcy Court shall have entered the Bidding Procedures Order and the
Sale Order (as provided in Article VII) and each of such orders shall be a Final Order and in form and
substance reasonably satisfactory to Sellers and Purchaser, which orders shall not have been reversed,
modified, amended or stayed; and

                (c)    to the extent applicable, any waiting period (including any extension thereof)
applicable to the purchase and sale of the Purchased Assets under any other applicable antitrust or
competition Law shall have expired or been terminated.

         9.2      Conditions Precedent to the Obligations of Seller. The obligations of Sellers to
consummate the transactions contemplated by this Agreement are subject to the fulfillment, on or prior to
the Closing Date, of each of the following conditions, any of which may be waived in writing by Sellers in
their sole discretion:

                 (a)     the representations and warranties made by Purchaser in this Agreement or in any
Ancillary Document shall be true and correct in all material respects (without giving effect to any
materiality or similar qualification contained therein), in each case as of the Agreement Date and as of the
Closing Date, with the same force and effect as though all such representations and warranties had been
made as of the Closing Date (other than representations and warranties that by their terms address matters
only as of another specified date, which shall be so true and correct only as of such other specified date);

                 (b)     Purchaser shall have performed and complied in all material respects with all
obligations and agreements required by this Agreement to be performed or complied with by Purchaser on
or prior to the Closing Date; and

                  (c)     Purchaser shall have delivered, or caused to be delivered, to Sellers all of the items
set forth in Section 3.3.

          9.3     Conditions Precedent to the Obligations of Purchaser. The obligations of Purchaser to
consummate the transactions contemplated by this Agreement are subject to the fulfillment, on or prior to
the Closing Date, of each of the following conditions, any of which may be waived in writing by Purchaser
in its sole discretion:

                 (a)    Sellers shall have delivered to Purchaser (i) a certified copy of the Sale Order
(which shall contain the terms described in Section 7.3) and (ii) copies of all affidavits of service of the
Sale Motion or notice of such motion filed by or on behalf of Sellers (which service shall comply with
Section 7.2(d));

                 (b)     the representations and warranties made by Sellers in this Agreement or in any
Ancillary Document shall be true and correct in all material respects (without giving effect to any
materiality or similar qualification contained therein), in each case as of the Agreement Date and as of the
Closing Date, with the same force and effect as though all such representations and warranties had been
made as of the Closing Date (other than representations and warranties that by their terms address matters
only as of another specified date, which shall be so true and correct only as of such other specified date);

                 (c)     Sellers shall have performed and complied in all material respects with all
obligations and agreements required in this Agreement to be performed or complied with by them on or
prior to the Closing Date;

                (d)      each consent, approval, assignment or waiver of any third party identified on
Schedule 9.3(d) shall, in each case, (i) have been obtained and delivered to Purchaser, (ii) be in form and


                                                      32
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                   Desc Main
                                      Document      Page 42 of 58


substance reasonably satisfactory to Purchaser, (iii) not be subject to the satisfaction of any condition that
has not been satisfied or waived and (iv) be in full force and effect;

                  (e)     Sellers shall have delivered, or caused to be delivered, to Purchaser, all of the items
set forth in Section 3.2;

                (f)     Any Permits necessary for the Sellers to perform their respective obligations under
this Agreement and to consummate the transactions contemplated herein and necessary to operate the
Business shall have been transferred to the Purchaser to the extent the same are transferrable;

               (g)     all consents, approvals and actions of, and filings with any Governmental Body
necessary to permit the Sellers to perform their respective obligations under this Agreement and to
consummate the transactions contemplated herein shall have been duly obtained, made or given;

               (h)    Sellers shall have complied with the sale process deadlines set forth in the Bidding
Procedures Order; and

                (i)      Any updated schedules Purchaser has received from Sellers containing Updating
Information shall be satisfactory to the Purchaser in its sole discretion.

                                                 ARTICLE X.

                                       ADDITIONAL DEFINITIONS

        10.1     Definitions. As used herein:

                 “503(b)(9) Claim” means any Claim asserted against the Sellers related to the Business
pursuant to section 503(b)(9) of the Bankruptcy Code.

                 “Accounts Receivable” shall have the meaning set forth in Section 1.1(c).

                “Action” means any action, claim, complaint, grievance, summons, suit, litigation,
arbitration, mediation, proceeding (including any civil, criminal, administrative, investigative or appellate
proceeding), prosecution, contest, hearing, inquiry, inquest, audit, examination or investigation by or before
any Governmental Body.

                 “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under common control with, such
Person, and the term “control” (including the terms “controlled by” and “under common control with”)
means (i) the possession, directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting securities, by Contract or
otherwise or (ii) an officer, director, or any Person that has the power, directly or indirectly, to vote 5% or
more of the securities having ordinary voting power for the election of directors (or persons performing
similar functions) of such Person.

               “Affiliate Agreement” means any agreement or contract between any director, officer,
employee or greater than five percent (5%) stockholder of any Seller or Affiliate of any such Person, on
one hand, and any Seller, on the other hand, related to the Business, including any contract providing for
the employment of, furnishing of services by, rental of real or personal property from or otherwise requiring
payments to any such Person or firm, other than employment-at-will arrangements in the ordinary course
of business.


                                                       33
 Case 20-30149          Doc 102      Filed 02/21/20 Entered 02/21/20 17:54:08                 Desc Main
                                     Document      Page 43 of 58


                  “Agreement” shall have the meaning set forth in the preamble.

                  “Agreement Date” shall have the meaning set forth in the preamble.

                  “Allocation” shall have the meaning set forth in Section 11.2.

                 “Alternative Transaction” means (i) the approval by the Bankruptcy Court of a sale or
sales of a material portion of the Purchased Assets to a Person other than Purchaser, or (ii) the filing of a
plan of reorganization that does not contemplate the sale of the Purchased Assets to Purchaser in accordance
with the terms hereof.

                 “Ancillary Documents” means any certificate, agreement, document or other instrument
(other than this Agreement) to be executed and delivered by a Party in connection with the consummation
of the transactions contemplated this Agreement.

                 “Arbitrating Accountant” means (a) a nationally recognized certified public accounting
firm jointly selected by Purchaser and the Sellers that is not then engaged to perform accounting, tax or
auditing services for the Sellers or Purchaser or (b) if the Sellers and Purchaser are unable to agree on an
accountant, then a nationally recognized certified public accounting firm jointly selected by the Sellers’
accounting firm and Purchaser’s accounting firm.

                  “Assigned Avoidance Actions” shall have the meaning set forth in Section 1.1(a).

                  “Assigned Contracts” shall have the meaning set forth in Section 1.1(b).

                  “Assignment and Assumption Agreement” shall have the meaning set forth in
Section 3.2(b).

                  “Assumed Leased Real Property” shall have the meaning set forth in Section 1.1(h).

                 “Assumed Leased Real Property Cure Costs” means all cure costs required to be paid
pursuant to section 365 of the Bankruptcy Code in connection with the assumption and assignment of the
Assumed Leased Real Property.

                  “Assumed Liabilities” shall have the meaning set forth in Section 1.3.

                  “Assumption and Assignment of Leases” shall have the meaning set forth in
Section 3.2(h).

                  “Auction” has that meaning ascribed to such term by the Bidding Procedures Order.

                “Avoidance Actions” means all avoidance claims or causes of action under the Bankruptcy
Code or applicable Law (including, without limitation, any preference or fraudulent conveyance), and all
other claims or causes of action under any other provision of the Bankruptcy Code or applicable Law, in
each case belonging to a Seller.

                  “Back-up Bidder” shall have the meaning set forth in Section 7.2(c).

                  “Bankruptcy Cases” shall have the meaning set forth in the Recitals.

                  “Bankruptcy Code” shall have the meaning set forth in the Recitals.


                                                     34
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                      Document      Page 44 of 58


                 “Bankruptcy Court” shall have the meaning set forth in the Recitals.

                 “Bankruptcy Rules” shall have the meaning set forth in the Recitals.

                  “Benefit Plan” means (i) all “employee benefit plans” (including, without limitation, as
defined in Section 3(3) of ERISA), including all employee benefit plans which are “pension plans”
(including, without limitation, as defined in Section 3(2) of ERISA) and any other employee benefit
arrangements or payroll practices (including severance pay, vacation pay, company awards, salary
continuation for disability, sick leave, death benefit, hospitalization, welfare benefit, group or individual
health, dental, medical, life, insurance, fringe benefit, deferred compensation, profit sharing, retirement,
retiree medical, supplemental retirement, bonus or other incentive compensation, stock purchase, equity-
based, stock option, stock appreciation rights, restricted stock and phantom stock arrangements or policies)
and (ii) all other employment, termination, bonus, severance, change in control, collective bargaining or
other similar plans, programs, policies, contracts, or arrangements (whether written or unwritten), in each
case, adopted, sponsored by, entered into, maintained, contributed to, or required to be contributed to by
any Seller or any ERISA Affiliate for the benefit of any current or former employee, director, officer or
independent contractor of any Seller, under or with respect to which any Seller or ERISA Affiliate has any
Liability.

                 “Bid Protections” means the Break-up Fee and the Expense Reimbursement.

                “Bidding Procedures Order” means an order substantially in the form attached hereto as
Exhibit D and otherwise in form and substance reasonably satisfactory to Sellers and Purchaser.

                 “Bill of Sale” shall have the meaning set forth in Section 3.2(a).

               “Break-up Fee” means $450,000.00, which shall be waived in the event that the DIP Order
approves the Roll-Up.

                 “Business” shall have the meaning set forth in the Section 1.1.

              “Business Day” means any day other than a Saturday, Sunday or other day on which banks
in New York City, New York are authorized or required by Law to be closed.

                  “Claim” has the meaning given that term in section 101(5) of the Bankruptcy Code and
includes, inter alia, all rights, claims, causes of action, defenses, debts, demands, damages, offset rights,
setoff rights, recoupment right, obligations, and liabilities of any kind or nature under contract, at law or in
equity, known or unknown, contingent or matured, liquidated or unliquidated, and all rights and remedies
with respect thereto.

                 “Closing” shall have the meaning set forth in Section 3.1.

                 “Closing Date” means the date on which the Closing occurs.

               “Code” means the United States Internal Revenue Code of 1986, as the same may be
amended from time to time.

                 “Competing Bid” shall have the meaning set forth in Section 7.2(b).

                “Consolidated Tax Return” means any Tax Return (i) filed on a consolidated, combined,
unitary, aggregate or similar basis with another Person that owns, directly or indirectly, equity interests in


                                                      35
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                    Desc Main
                                      Document      Page 45 of 58


the Sellers or (ii) that includes items attributable to an asset or business other than the Purchased Assets or
the Business.

                 “Contract” means any written or oral contract, purchase order, service order, sales order,
indenture, note, bond, lease, sublease, license, understanding, instrument or other agreement, arrangement
or commitment that is binding upon a Person or its property, whether express or implied.

                 “Cure Costs” means all cure costs required to be paid pursuant to section 365 of the
Bankruptcy Code in connection with the assumption and assignment of the Assigned Contracts other than
those cure costs related to the Assumed Leased Real Property.

              “Debtors” means the Sellers and each of RTHT Investments, LLC, SD Restaurant Group,
LLC, and Southern Deli Holdings, LLC.

                 “Deposit” shall have the meaning set forth in Section 2.3.

                 “Designated Purchaser” shall have the meaning set forth in Section 12.8.

               “DIP Credit Agreement” means that certain Superpriority Debtor-in-Possession Secured
Promissory Note, dated February 11, 2020, by and among SD-Charlotte, LLC, the guarantors party thereto
and SRI Holding Company as the lender thereunder.

              “DIP Financing Agreements” means the DIP Credit Agreement, any amendments to the
DIP Credit Agreement, the Budget and the other Loan Documents (each as defined in the DIP Credit
Agreement).

                 “DIP Budget” means the pro forma budget delivered to the Purchaser specifying the
Sellers’ operating budget as debtor-in-possession, in the form attached hereto as Exhibit E, with any
modifications thereto subject to Purchaser’s prior written consent.

                “DIP Order” means an order or orders entered by the Bankruptcy Court which approve the
DIP Financing Agreements on a final basis, in form and substance satisfactory to the Purchaser, with any
modifications thereto subject to Purchaser’s prior written consent.

                 “Documents” means all of Seller’s written files, documents, instruments, papers, books,
reports, records, tapes, microfilms, photographs, letters, budgets, forecasts, plans, operating records, safety
and environmental plans and reports, data, Permits and Permit applications, studies and documents, Tax
Returns, ledgers, journals, title policies, customer lists, regulatory filings, operating data and plans, research
material, technical documentation (design specifications, engineering information, test results, maintenance
schedules, functional requirements, operating instructions, logic manuals, processes, flow charts, etc.), user
documentation (installation guides, user manuals, training materials, release notes, working papers, etc.),
marketing documentation (sales brochures, flyers, pamphlets, web pages, etc.), and other similar materials,
in each case whether or not in electronic form, relating to the Business.

                “Employee” means an individual who, as of the applicable date, is employed by any Seller
in connection with the Business.

                 “Employment Contracts” shall have the meaning set forth in Section 6.1(g).

              “Encumbrance” means any lien (as defined in section 101(37) of the Bankruptcy Code),
encumbrance, claim (as defined in section 101(5) of the Bankruptcy Code), right, demand, charge,


                                                       36
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                      Document      Page 46 of 58


mortgage, deed of trust, option, pledge, security interest or similar interests, title defects, hypothecations,
easements, rights of way, restrictive covenants, encroachments, rights of first refusal, preemptive rights,
judgments, conditional sale or other title retention agreements and other impositions, imperfections or
defects of title or restrictions on transfer or use of any nature whatsoever.

                 “Environmental Law” means any foreign, federal, state or local law, statute, regulation, or
ordinance relating to the protection of human health, safety, the environment, natural resources or consumer
products.

                  “Environmental Liabilities and Obligations” means all Liabilities from any impairment,
impact or damage before the Closing Date to the environment, health or safety, or any failure to comply
with Environmental Law before the Closing Date in connection with the operation of the Business, the
Purchased Assets, or the Assumed Leased Real Property, including Liabilities related to: (i) the
transportation, storage, use, arrangement for disposal or disposal of, or exposure to, Hazardous Materials;
(ii) the Release of Hazardous Materials, including migration onto or from the Assumed Leased Real
Property; (iii) any other pollution or contamination of the surface, substrata, soil, air, ground water, surface
water or marine environments; (iv) any other obligations imposed under Environmental Law including
pursuant to any applicable Permits issued pursuant to under any Environmental Law; (v) Orders, notices to
comply, notices of violation, alleged non-compliance and inspection reports with respect to any Liabilities
pursuant to Environmental Law; and (vi) all obligations with respect to personal injury, property damage,
wrongful death and other damages and losses arising under applicable Environmental Law but only as a
result of any of the matters identified in clauses (i)-(v) of this definition.

                 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, and
the regulations promulgated thereunder.

                 “ERISA Affiliate” means any entity which is a member of (A) a controlled group of
corporations (as defined in Section 414(b) of the Code), (B) a group of trades or businesses under common
control (as defined in Section 414(c) of the Code), (C) an affiliated service group (as defined under
Section 414(m) of the Code) or (D) any group specified in Treasury Regulations promulgated under
Section 414(o) of the Code, any of which includes or included any Seller.

                 “Escrow Agent” means a third-party entity approved by the parties hereto, which entity
will have fiduciary obligations with respect to the transfer of funds related to this Agreement and whose
actions will be governed by an escrow agreement approved by the parties hereto.

                 “Excluded Assets” shall have the meaning set forth in Section 1.2.

                 “Excluded Liabilities” shall have the meaning set forth in Section 1.4.

               “Expense Reimbursement” shall mean the reasonable out-of-pocket fees, costs and
expenses of the Purchaser incurred in connection with any of the transactions contemplated under this
Agreement.

                 “Final Order” means an order or judgment of the Bankruptcy Court or any other court of
competent jurisdiction entered by the Clerk of the Bankruptcy Court or such other court on the docket in
Seller’ Bankruptcy Cases or the docket of such other court, which has not been modified, amended,
reversed, vacated or stayed and as to which (a) the time to appeal, petition for certiorari, or move for a new
trial, reargument or rehearing has expired and as to which no appeal, petition for certiorari or motion for
new trial, reargument or rehearing shall then be pending or (b) if an appeal, writ of certiorari new trial,
reargument or rehearing thereof has been sought, such order or judgment of the Bankruptcy Court or other


                                                      37
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                    Desc Main
                                      Document      Page 47 of 58


court of competent jurisdiction shall have been affirmed by the highest court to which such order was
appealed, or certiorari shall have been denied, or a new trial, reargument or rehearing shall have been
denied or resulted in no modification of such order, and the time to take any further appeal, petition for
certiorari or move for a new trial, reargument or rehearing shall have expired, as a result of which such
order shall have become final in accordance with Rule 8002 of the Federal Rules of Bankruptcy Procedure;
provided, that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure, or any
analogous rule under the Bankruptcy Rules, may be filed relating to such order, shall not cause such order
not to be a Final Order.

                 “Fraud” means, with respect to any Person, such Person’s making of a representation or
warranty contained in this Agreement, (i) which representation is made (A) with such Person’s actual
knowledge or belief of the falsity of such representation or warranty and (B) with an intent by such Person
to deceive another party to this Agreement with respect to the making of such representation or warranty;
and (ii) such other Person relies upon such false representation or warranty and is damaged by such reliance.

                 “GAAP” means United States generally accepted accounting principles as in effect from
time to time.

                 “Governmental Body” means any government, quasi-governmental entity, or other
governmental or regulatory body, agency or political subdivision thereof of any nature, whether national,
international, multi-national, supra-national, foreign, federal, state or local, or any agency, branch,
department, official, entity, instrumentality or authority thereof, or any court or arbitrator (public or private)
of applicable jurisdiction.

                 “Ground Lease” shall have the meaning set forth in Section 4.6.

                 “Hazardous Material” means any substance, material or waste which is regulated by any
Governmental Body, including petroleum and its by-products, asbestos, polychlorinated biphenyls and any
material, waste or substance which is defined or identified as a “hazardous waste,” “hazardous substance,”
“hazardous material,” “restricted hazardous waste,” “industrial waste,” “solid waste,” “contaminant,”
“pollutant,” “toxic waste” or “toxic substance” or otherwise regulated under or subject to any provision of
Environmental Law.

                  “Indebtedness” of any Person means, without duplication, (i) the interest in respect of,
principal of and premium (if any) in respect of (x) indebtedness of such Person for money borrowed and
(y) indebtedness evidenced by notes, debentures, bonds or other similar instruments for the payment of
which such Person is responsible or liable; (ii) all obligations of such Person with respect to any Contracts
relating to the deferred and unpaid purchase price of property or services, including any interest accrued
thereon and prepayment or similar penalties and expenses; (iii) all obligations of such Person under leases
required to be capitalized in accordance with GAAP; (iv) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or similar credit transaction;
(v) all obligations of the type referred to in clauses (i) through (iv) of any Persons for the payment of which
such Person is responsible or liable, directly or indirectly, as obligor, guarantor, surety or otherwise,
including guarantees of such obligations; and (vi) all obligations of the type referred to in clauses (i) through
(v) of other Persons secured by any Encumbrance (other than Permitted Encumbrances), on any property
or asset of such Person (whether or not such obligation is assumed by such Person).

                 “Inventory” means all inventory (including finished goods, supplies, raw materials, work
in progress, spare, replacement and component parts) related to the Business maintained or held by, stored
by or on behalf of, or in transit to, any of the Sellers.



                                                       38
 Case 20-30149         Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                     Document      Page 48 of 58


                “Initial Allocation” shall have the meaning set forth in Section 11.2.

                “IRS” shall have the meaning set forth in Section 4.14(c).

                  “Knowledge” or (“Knowledge of Sellers” or “Sellers’ Knowledge”) means the actual
knowledge of a natural person, or, with respect to a Person that is not a natural person, the actual knowledge
of the officers or limited liability company managers of any person, in each case, after due inquiry.

                 “Law” means any federal, state, local, municipal, foreign or international, multinational or
other law, treaty, statute, constitution, principle of common law, resolution, ordinance, code, edict, decree,
rule, regulation, ruling or requirement issued, enacted, adopted, promulgated, implemented or otherwise
put into effect by or under the authority of any Governmental Body, in each case as in effect as of the
Closing Date.

                “Lease” shall have the meaning set forth in Section 4.6.

                “Leased Real Property” means all of the real property leased, subleased, used or occupied
by any of the Sellers, together with all buildings, structures, fixtures and improvements erected thereon,
and any and all rights privileges, easements, licenses, hereditaments and other appurtenances relating
thereto, and used, or held for use, in connection with the operation of the Business.

                  “Liability” means, as to any Person, any debt, adverse claim, liability (including any
liability that results from, relates to or arises out of tort or any other product liability claim), duty,
responsibility, obligation, commitment, assessment, cost, expense, loss, expenditure, charge, fee, penalty,
fine, contribution or premium of any kind or nature whatsoever, whether known or unknown, asserted or
unasserted, absolute or contingent, direct or indirect, accrued or unaccrued, liquidated or unliquidated, or
due or to become due, and regardless of when sustained, incurred or asserted or when the relevant events
occurred or circumstances existed.

                 “Material Adverse Effect” means any event, change, occurrence or state of facts that has
had, or is reasonably likely to have, individually or in the aggregate, a material adverse effect on the (i)
Purchased Assets, Assumed Liabilities, or Business, taken as a whole, provided, however, that in no event
shall any of the following, alone or in combination, be deemed to constitute, or be taken into account, in
determining whether there has been, or would be, a Material Adverse Effect: (a) changes in the U.S.
economy or capital markets in general but that do not have a disproportionate effect on the Sellers relative
to other participants in the industry in which the Sellers conduct the Business, (b) changes that affect
generally the industry in which the Sellers operate but that do not have a disproportionate effect on the
Business relative to other participants in the industry in which the Sellers conduct the Business, (c) changes
after the Agreement Date in any applicable Law or GAAP or (d) the commencement of the Bankruptcy
Cases; or (ii) the ability of Sellers to consummate the transactions contemplated hereby pursuant to the
terms of this Agreement.

                  “NDA” means an non-disclosure agreement or confidentiality agreement in a form
satisfactory to the Sellers and executed by Purchaser and Sellers.

                “Objection Notice” shall have the meaning set forth in Section 11.2.

                 “Order” means any award, writ, injunction, judgment, order, ruling, decision, subpoena,
mandate, precept, command, directive, consent, approval, award, decree or similar determination or finding
entered, issued, made or rendered by any Governmental Body.



                                                     39
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                    Desc Main
                                      Document      Page 49 of 58


                 “Ordinary Course of Business” means the ordinary and usual course of normal day to day
operations of the Business consistent with past practice.

                “Organizational Documents” means, with respect to a particular entity Person, (i) if a
corporation, the articles or certificate of incorporation and bylaws, (ii) if a general partnership, the
partnership agreement and any statement of partnership, (iii) if a limited partnership, the limited partnership
agreement and certificate of limited partnership, (iv) if a limited liability company, the articles or certificate
of organization or formation and any limited liability company or operating agreement, (v) if another type
of Person, all other charter and similar documents adopted or filed in connection with the creation,
formation or organization of the Person, and (vi) all amendments or supplements to any of the foregoing.

                 “Outside Back-up Date” shall have the meaning set forth in Section 7.2(c).

                 “Outside Date” shall have the meaning set forth in Section 3.4(b).

                 “Party” shall have the meaning set forth in the preamble.

                  “Permits” means to the fullest extent permitted under applicable law, all notifications,
licenses, permits (including environmental, construction and operation permits), franchises, certificates,
approvals, consents, waivers, clearances, exemptions, classifications, registrations, variances, orders,
tariffs, rate schedules and other similar documents and authorizations issued by any Governmental Body to
any of the Sellers and used, or held for use, in connection with the operation of the Business or applicable
to ownership of the Purchased Assets or assumption of the Assumed Liabilities.

                 “Permitted Encumbrances” means (i) Encumbrances for utilities and current Taxes not
yet due and payable or being contested in good faith and for which adequate reserves have been established
in accordance with GAAP, (ii) easements, rights of way, restrictive covenants, encroachments and similar
non-monetary encumbrances or non-monetary impediments against any of the Purchased Assets which do
not, individually or in the aggregate, adversely affect the operation of the Business and, in the case of the
Leased Real Property, which do not, individually or in the aggregate, adversely affect the use or occupancy
of such Leased Real Property as it relates to the operation of the Business or materially detract from the
value of the Leased Real Property, (iii) with respect to Leased Real Property, those Encumbrances required
by applicable Law or the Sale Order; (iv) applicable zoning Laws, building codes, land use restrictions and
other similar restrictions imposed by Law, (v) materialmans’, mechanics’, artisans’, shippers’,
warehousemans’ or other similar common law or statutory liens incurred in the Ordinary Course of
Business, (vi) licenses granted on a non-exclusive basis, (vii) Encumbrances under Assigned Contracts as
set forth on Schedule 10.1; and (viii) such other Encumbrances or title exceptions as Purchaser may
approve in writing in its sole discretion or which do not, individually or in the aggregate, materially and
adversely affect the operation of the Business.

                 “Person” means an individual, corporation, partnership, limited liability company, joint
venture, association, trust, unincorporated organization, labor union, estate, Governmental Body or other
entity or group.

                 “Personal Property Leases” shall have the meaning set forth in Section 4.7.

                 “Petition Date” means February 7, 2020.

                 “Post-Closing Plans” shall have the meaning set forth in Section 6.1(b).




                                                       40
 Case 20-30149        Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                    Document      Page 50 of 58


                “Post-Closing Tax Period” means any taxable period (or portion thereof) beginning after
the Closing Date.

                 “Pre-Closing Period” means the period commencing on the Agreement Date and ending
on the earlier of the date upon which this Agreement is terminated pursuant to Section 3.4 or the Closing
Date.

                “Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on or
before the Closing Date.

                “Prevailing Bidder” shall have the meaning set forth in Section 7.2(c).

                “Previously Omitted Contract” shall have the meaning set forth in Section 1.6(b)(i).

                 “Previously Omitted Contract Designation” shall have the meaning set forth in
Section 1.6(b)(i).

                 “Previously Omitted Contract Notice” shall have the meaning set forth in
Section 1.6(b)(ii).

                “Proration Period” shall have the meaning set forth in Section 11.1(b).

                “Purchase Price” shall have the meaning set forth in Section 2.1(a).

                “Purchased Assets” shall have the meaning set forth in Section 1.1.

                “Purchaser” shall have the meaning set forth in the preamble.

                “Regulatory Approvals” means any consents, waivers, approvals, orders Permits or
authorizations of any Governmental Body required in connection with the execution, delivery and
performance of this Agreement of any Ancillary Document and the consummation of the transactions
contemplated hereby and thereby.

                “Rejected Contracts” shall have the meaning set forth in Section 1.6(a)(i).

                “Release” means any actual or threatened release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal or leaching into the indoor or outdoor environment, or
including migration to or from a property, including but not limited to any Leased Real Property.

                “Representatives” shall have the meaning set forth in Section 8.2.

                “Sale and Bidding Procedures Motion” shall have the meaning set forth in Section 7.2(a).

                “Sale Hearing” means the hearing to approve this Agreement and seeking entry of the Sale
Order.

                 “Sale Motion” means the motion or motions of Seller, in form and substance acceptable to
the Purchaser, seeking approval and entry of the Bidding Procedures Order and Sale Order, attached hereto
as Exhibit F and otherwise in form and substance satisfactory to the Purchaser.

                “Sale Order” means an order substantially in the form attached hereto as Exhibit G and
otherwise in form and substance satisfactory to the Purchaser.

                                                   41
 Case 20-30149           Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                      Desc Main
                                       Document      Page 51 of 58


                 “Sellers” shall have the meaning set forth in the preamble.

                 “Seller Benefit Plans” shall have the meaning set forth in Section 6.1(b).

                 “Subsidiary” or “Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (a) beneficially owns, either directly
or indirectly, more than fifty percent (50%) of (i) the total combined voting power of all classes of voting
securities of such entity, (ii) the total combined equity interests, or (iii) the capital or profit interests, in the
case of a partnership; or (b) otherwise has the power to vote or to direct the voting of sufficient securities
to elect a majority of the board of directors or similar governing body.

                  “Tax” and “Taxes” mean any federal, state, provincial, local, foreign or other income,
gross receipts, sales, value added, use, production, ad valorem, transfer, franchise, registration, profits,
license, lease, service, service use, withholding, payroll, employment, unemployment, estimated, excise,
severance, environmental, stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, capital, production, recapture, net worth, surplus, customs, duties, levies, surtaxes or other
taxes, fees, assessments, reassessments or charges of any kind whatsoever, together with any interest,
additions, installments or penalties with respect thereto and any interest in respect of such additions or
penalties, in each case, imposed by a Governmental Body.

                 “Tax Proceeding” means any action, suit, investigation, audit, Claim, investigation, or
other action or proceeding with respect to Taxes.

                “Tax Return” means any return, report, information return, declaration, claim for refund
or other document (including any schedule or related or supporting information) supplied or required to be
supplied to any Governmental Body with respect to Taxes, including amendments thereto.

                 “Transferred Employee” shall have the meaning set forth in Section 6.1(a).

               “Treasury Regulations” means the regulations promulgated under the Code by the United
States Department of the Treasury (whether in final, proposed or temporary form), as the same may be
amended from time to time.

                 “WARN Act” means the United States Worker Adjustment and Retraining Notification
Act, and the rules and regulations promulgated thereunder.

                                                  ARTICLE XI.

                                                      TAXES

        11.1     Certain Taxes.

                  (a)    Any sales, use, purchase, transfer, franchise, deed, fixed asset, stamp,
documentary, use or other Taxes and recording charges which may be payable by reason of the sale of the
Purchased Assets or the assumption of the Assumed Liabilities under this Agreement or the transactions
contemplated hereby, and that are not exempt under Section 1146(a) of the Bankruptcy Code, shall be borne
50% by the Sellers and 50% by the Purchaser, and timely paid by the responsible Party. The Purchaser
shall, at its own expense, timely file any Tax Return or other document required to be filed with respect to
such Taxes, and the Sellers shall join in the execution of any such Tax Return if required by Law.




                                                         42
 Case 20-30149          Doc 102      Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                     Document      Page 52 of 58


                  (b)     As to any Purchased Asset acquired by the Purchaser, the Sellers and the Purchaser
shall apportion the liability for real and personal property Taxes, ad valorem Taxes, and similar Taxes
(“Periodic Taxes”) for all Tax periods including but not ending on the Closing Date applicable to such
Purchased Asset (all such periods of time being hereinafter called “Proration Periods”). The Periodic Taxes
described in this Section 11.1(b) shall be apportioned between the Sellers and the Purchaser as of the
Closing Date, with the Purchaser liable for that portion of the Periodic Taxes equal to the Periodic Tax for
the Proration Period multiplied by a fraction, the numerator of which is the number of days remaining in
the applicable Proration Period after the Closing Date, and the denominator of which is the total number of
days covered by such Proration Period. The Sellers shall be liable for that portion of the Periodic Taxes for
a Proration Period for which the Purchaser is not liable under the preceding sentence. The Purchaser and
the Sellers shall pay or be reimbursed for Periodic Taxes (including instances in which such Periodic Taxes
have been paid before the Closing Date) on this prorated basis at Closing, with such payment or
reimbursement occurring via an adjustment to the Purchase Price. To the extent the liability for Periodic
Taxes for a certain Proration Period is not determinable at the time of Closing or such Periodic Taxes are
charged in arrears, such Periodic Taxes shall be prorated for such Proration Period, based on the most recent
ascertainable full tax year without adjustment and an adjustment to the Purchase Price shall be made on
that basis. The Party hereto responsible under applicable Law for paying a Tax described in this Section
11.1(b) shall be responsible for administering the payment of such Tax. For purposes of this Section 11.1(b),
the Proration Period for ad valorem Taxes and real and personal property Taxes shall be the fiscal period
for which such Taxes were assessed by the applicable Tax jurisdiction.

                  (c)     To the extent not addressed via an adjustment to the Purchase Price as set forth in
Section 11.1(b), the Sellers, on the one hand, or the Purchaser, on the other hand, as the case may be (the
“Reimbursing Party”), shall provide reimbursement for any Tax paid by the other (the “Paying Party”),
all or a portion of which is the responsibility of the Reimbursing Party in accordance with the terms of this
Section 11.1 or which represents an overpayment for Taxes by the Paying Party. Within a reasonable time
prior to the payment of any such Tax, the Paying Party shall give notice to the Reimbursing Party of the
Tax payable and the Paying Party’s and Reimbursing Party’s respective liability therefor, although failure
to do so will not relieve the Reimbursing Party from its liability hereunder except to the extent the
Reimbursing Party is prejudiced thereby.

         11.2     Allocation of Purchase Price. As soon as reasonably practicable and in no event later than
sixty (60) days after the Closing Date, the Purchaser shall provide the Sellers with an allocation of the
purchase price for federal income tax purposes, including any liabilities properly included therein among
the Purchased Assets and the agreements provided for herein, for federal, state and local income tax
purposes (the “Initial Allocation”). Within thirty (30) days of the receipt of the Initial Allocation, the
Sellers shall deliver a written notice (the “Objection Notice”) to the Purchaser, setting forth in reasonable
detail those items in the Initial Allocation that the Sellers dispute. The Sellers may make inquiries of the
Purchaser and its accountants and employees and have reasonable access to the Purchaser’s books and
records relating to the Initial Allocation, and the Purchaser shall use reasonable efforts to cause any such
accountants and employees to cooperate with, and provide such requested information to, the Sellers in a
timely manner. If prior to the conclusion of such 30-day period, the Sellers notify the Purchaser in writing
that they will not provide any Objection Notice or if the Sellers do not deliver an Objection Notice within
such 30-day period, then Purchaser’s proposed Initial Allocation shall be deemed final, conclusive and
binding upon each of the parties hereto. Within thirty (30) days of the Sellers’ delivery of the Objection
Notice, the Sellers and the Purchaser shall attempt to resolve in good faith any disputed items and failing
such resolution, the unresolved disputed items shall be referred for final binding resolution to an Arbitrating
Accountant. The fees and expenses of the Arbitrating Accountant shall be paid 50% by the Purchaser
and 50% by the Sellers. Such determination by the Arbitrating Accountant shall be (i) in writing,
(ii) furnished to the Purchaser and the Sellers as soon as practicable (and in no event later than thirty
(30) days after the items in dispute have been referred to the Arbitrating Accountant), (iii) made in

                                                      43
 Case 20-30149         Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                     Document      Page 53 of 58


accordance with the principles set forth in this Section 11.2, and (iv) non-appealable and incontestable by
the Purchaser and the Sellers. As used herein, the “Allocation” means the allocation of the Purchase Price,
the Assumed Liabilities and other related items among the Purchased Assets and the agreements provided
for herein as finally agreed between the Purchaser and the Sellers or ultimately determined by the
Arbitrating Accountant, as applicable, in accordance with this Section 11.2. The Allocation shall be
prepared in accordance with Section 1060 of the Code and the Treasury Regulations thereunder (and any
similar provision of state, local or foreign Law, as appropriate). The Purchaser and the Sellers shall each
report the federal, state and local income and other Tax consequences of the transactions contemplated
hereby in a manner consistent with the Allocation, including, if applicable, the preparation and filing of
Forms 8594 under Section 1060 of the Code (or any successor form or successor provision of any future
Tax Law) with their respective federal income Tax Returns for the taxable year which includes the Closing
Date, and neither will take any position inconsistent with the Allocation unless otherwise required under
applicable Law. The Sellers shall provide the Purchaser and the Purchaser shall provide Sellers with a copy
of any information required to be furnished to the Secretary of the Treasury under Code Section 1060.

         11.3    Cooperation on Tax Matters. The Purchaser and the Sellers agree to provide each other
with such information and assistance as is reasonably necessary and is reasonably requested by the other
party, including access to records, Tax Returns and personnel, for the preparation and filing of any Tax
Returns or for the defense of any Tax claim or assessment, whether in connection with a Tax Proceeding
or otherwise; provided that the Sellers shall not be required to make available any Consolidated Tax Return.

                                               ARTICLE XII.

                                            MISCELLANEOUS

        12.1    Payment of Expenses. Except as otherwise provided in this Agreement (including, but not
limited to Section 3.5 and Section 7.1) and whether or not the transactions contemplated hereby are
consummated, Sellers and the Purchaser shall bear their own expenses incurred or to be incurred in
connection with the negotiation and execution of this Agreement and the Ancillary Documents and the
consummation of the transactions contemplated hereby and thereby.

         12.2     Survival of Representations and Warranties; Survival of Confidentiality. The Parties agree
that the representations and warranties contained in this Agreement and the Ancillary Documents shall
expire upon the Closing Date. The Parties agree that the covenants contained in this Agreement to be
performed at or after the Closing shall survive in accordance with the terms of the particular covenant or
until fully performed.

         12.3    Entire Agreement; Amendments and Waivers. This Agreement, together with the
Ancillary Documents and the NDA, if any, represents the entire understanding and agreement between the
Parties with respect to the subject matter hereof. This Agreement may be amended, supplemented or
changed, and any provision hereof may be waived, only by written instrument making specific reference to
this Agreement signed by the Party against whom enforcement of any such amendment, supplement,
modification or waiver is sought; provided, that, notwithstanding the foregoing, the Schedules hereto may
be amended in accordance with Section 1.6. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any Party shall be deemed to constitute a waiver by the Party taking such
action of compliance with any representation, warranty, condition, covenant or agreement contained herein.
The waiver by any Party of a breach of any provision of this Agreement shall not operate or be construed
as a further or continuing waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any Party to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of such right, power or remedy by
such Party preclude any other or further exercise thereof or the exercise of any other right, power or remedy.

                                                     44
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                      Document      Page 54 of 58


All remedies hereunder are cumulative and are not exclusive of any other remedies provided by applicable
Law.

        12.4     Execution of Agreement; Counterparts; Electronic Signatures.

                (a)       This Agreement may be executed in several counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same instrument, and shall become effective
when counterparts have been signed by each of the Parties and delivered to the other Parties; it being
understood that all Parties need not sign the same counterparts.

                  (b)     The exchange of copies of this Agreement and of signature pages by facsimile
transmission (whether directly from one facsimile device to another by means of a dial-up connection or
whether mediated by the worldwide web), by electronic mail in “portable document format” (“.pdf”) form,
or by any other electronic means intended to preserve the original graphic and pictorial appearance of a
document, or by combination of such means, shall constitute effective execution and delivery of this
Agreement as to the Parties and may be used in lieu of the original Agreement for all purposes. Signatures
of the Parties transmitted by facsimile shall be deemed to be their original signatures for all purposes.

      12.5  Governing Law. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH FEDERAL BANKRUPTCY LAW, TO THE EXTENT APPLICABLE, AND
WHERE STATE LAW IS IMPLICATED, THE LAWS OF THE STATE OF DELAWARE SHALL
GOVERN, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF
(EXCEPT FOR ANY LAWS OF THAT STATE WHICH WOULD RENDER SUCH CHOICE OF LAWS
INEFFECTIVE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE.

        12.6     Jurisdiction, Waiver of Jury Trial.

           (a)    THE BANKRUPTCY COURT WILL HAVE JURISDICTION OVER ANY AND
ALL DISPUTES BETWEEN OR AMONG THE PARTIES, WHETHER AT LAW OR IN EQUITY,
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY AGREEMENT
CONTEMPLATED HEREBY; PROVIDED, HOWEVER, THAT IF THE BANKRUPTCY COURT IS
UNWILLING OR UNABLE TO HEAR ANY SUCH DISPUTE, THE COURTS OF THE STATE OF
DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN DELAWARE WILL HAVE SOLE JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN
OR AMONG THE PARTIES, WHETHER AT LAW OR IN EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY AGREEMENT CONTEMPLATED HEREBY.

            (b)   EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

         12.7    Notices. Unless otherwise set forth herein, any notices, consents, waivers and other
communications required or permitted by this Agreement shall be in writing and shall be deemed given to
a Party when (a) delivered to the appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid), or (b) e-mail, in each case, if sent during the normal business hours of the recipient,
with confirmation of transmission by the transmitting equipment confirmed with a copy delivered as
provided in clause (a), in the case of each of clauses (a) and (b), to the following addresses, e-mail addresses
and marked to the attention of the person (by name or title) designated below (or to such other address, e-
mail address or person as a Party may designate by notice to the other Parties):



                                                       45
 Case 20-30149           Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08              Desc Main
                                       Document      Page 55 of 58


        If to Sellers, to:

                             SD-Charlotte, LLC
                             131 East Lincoln Ave., Ste C
                             Fort Collins, CO 80524
                             Attention:      Brian Rosenthal, CRO
                             E-mail address: brian@wearemeru.com

        With a copy (which shall not constitute effective notice) to:

                             Moore & Van Allen PLLC
                             100 N. Tryon St., Ste 4700
                             Charlotte, NC 28202
                             Attention: Zachary H. Smith
                             E-mail address: zacharysmith@mvalaw.com

        If to Purchaser, to:

                             Inspire Brands, Inc.
                             Three Glenlake Parkway
                             Atlanta, Georgia 30328
                             Attention: Nils H. Okeson, General Counsel
                             E-mail address: nokeson@inspirebrands.com

        With a copy (which shall not constitute effective notice) to:

                             DLA Piper LLP (US)
                             1201 West Peachtree Street, Suite 2800
                             Atlanta, Georgia 30309-3450
                             Attention:      Daniel Simon & Richard Greenstein
                             E-mail address: Daniel.Simon@us.dlapiper.com;
                             Rich.Greenstein@us.dlapiper.com

         12.8    Binding Effect; Assignment. This Agreement shall be binding upon Purchaser and, subject
to entry of the Bidding Procedures Order (with respect to the matters covered thereby) and the Sale Order,
Sellers, and inure to the benefit of the Parties and their respective successors and permitted assigns,
including any trustee or estate representative appointed in the Bankruptcy Cases or any successor Chapter 7
case. Nothing in this Agreement shall create or be deemed to create any third party beneficiary rights in
any Person or entity not a party to this Agreement except the Purchaser Releasees pursuant to Section 1.6
and as provided below. No assignment of this Agreement or of any rights or obligations hereunder may be
made by Sellers or Purchaser (by operation of law or otherwise) without the prior written consent of the
other Parties and any attempted assignment without such required consents shall be void, except for
designations by Purchaser to a Designated Purchaser (as defined below) in accordance with the immediately
following paragraph.

        In connection with the Closing, notwithstanding anything to the contrary contained herein,
Purchaser shall be entitled to designate, in accordance with the terms of this paragraph, one or more
Subsidiaries or Affiliates to (i) purchase specified Purchased Assets (including specified Assigned
Contracts) and pay the corresponding Purchase Price amount and Cure Costs, as applicable and/or (ii)
assume specified Assumed Liabilities (any such Subsidiary or Affiliate of Purchaser that shall be designated
in accordance with this clause, a “Designated Purchaser”). In addition, in accordance with Section 6.1, a

                                                      46
 Case 20-30149          Doc 102       Filed 02/21/20 Entered 02/21/20 17:54:08                  Desc Main
                                      Document      Page 56 of 58


Designated Purchaser shall be entitled employ specified Transferred Employees on and after the Closing
Date. Each Person that is designated a Designated Purchaser shall execute a written instrument in form and
substance acceptable to Sellers pursuant to which such Person agrees to become a party to this Agreement
and make the same covenants, representations and warranties as the Purchaser hereunder. Any reference
to Purchaser made in this Agreement in respect of any purchase, assumption or employment referred to in
this paragraph shall be deemed a reference to the appropriate Designated Purchaser, if any, with respect to
the given obligation. The above designations shall be made by Purchaser by way of a written notice to be
delivered to the Sellers in no event later than the Business Day prior to Closing. In addition, the Parties
agree to modify any Closing deliverables in accordance with the foregoing assignment.

         12.9    Severability. Whenever possible, each provision or portion of any provision of this
Agreement shall be interpreted in such manner as to be effective and valid under applicable Law, but if any
provision or portion of any provision of this Agreement is held to be invalid, illegal or unenforceable in any
respect under any applicable Law in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other provision or portion of any provision in such jurisdiction and in lieu of such invalid, illegal
or unenforceable provision or portion of any provision, there will be added automatically as a part of this
Agreement a valid legal and enforceable provision as similar in terms to such invalid, illegal or
unenforceable provision as may be possible.

         12.10 Bulk Sales Laws. Each Party hereby waives compliance by the Parties with the “bulk
sales,” “bulk transfers” or similar Laws and all other similar Laws in all applicable jurisdictions in respect
of the transactions contemplated by this Agreement or any Ancillary Document.

         12.11 Access and Right to Use. Purchaser shall, upon reasonable advance notice, afford to
Sellers’ officers, independent public accountants, attorneys, consultants and other representatives,
reasonable access during normal business hours to the Purchased Assets and all records pertaining to the
Purchased Assets on a royalty-free basis solely for the purpose of enabling the Sellers to conduct an orderly
wind-down of the Sellers’ operations until such time as the wind-down is completed on or before the one-
year anniversary of this Agreement. Sellers expressly acknowledge that nothing in this Section is intended
to give rise to any contingency to Sellers’ obligations to proceed with the transactions contemplated herein.

         12.12 Certain Interpretive Matters. (a) The information contained in the Schedules is disclosed
solely for the purposes of this Agreement and may include items or information not required to be disclosed
under this Agreement, and no information contained in any Schedule shall be deemed to be an admission
by any party hereto to any third Person of any matter whatsoever, including an admission of any violation
of any Laws or breach of any agreement, (b) no information contained in any Schedule shall be deemed to
be material (whether individually or in the aggregate) to the business, assets, liabilities, financial position,
operations, or results of operations of the Sellers nor shall it be deemed to give rise to circumstances which
may result in a Material Adverse Effect solely by reason of it being disclosed, (c) information contained in
a Section, subsection or individual Schedule (or expressly incorporated therein) shall qualify the
representations and warranties made in the identically numbered Section or, if applicable, subsection of this
Agreement and all other representations and warranties made in any other Section, subsection or Schedule
to the extent its applicability to such Section, subsection or Schedule is reasonably apparent on its face,
(d) references to agreements in the Schedules are not intended to be a full description of such agreements,
and all such disclosed agreements should be read in their entirety, and (e) nothing disclosed in any Schedule
is intended to broaden any representation or warranty contained in Articles IV or V.

                               [Remainder of page intentionally left blank]




                                                      47
 Case 20-30149   Doc 102   Filed 02/21/20 Entered 02/21/20 17:54:08       Desc Main
                           Document      Page 57 of 58


       IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed and delivered as of the date first above written.


                                       PURCHASER:


                                       SRI Operating Company


                                       By:   __________________________________
                                             Name:
                                             Title:




                     [Signature Page to Asset Purchase Agreement]
Case 20-30149   Doc 102   Filed 02/21/20 Entered 02/21/20 17:54:08       Desc Main
                          Document      Page 58 of 58


                                      SELLERS:


                                      SD-Charlotte, LLC


                                      By:   __________________________________
                                            Name:
                                            Title:


                                      SD-Missouri, LLC


                                      By:   __________________________________
                                            Name:
                                            Title:




                    [Signature Page to Asset Purchase Agreement]
